SaIM
na Jo Ly

REPÚBLICA DE MOÇAMBIQUE
MINISTÉRIO DOS RECURSOS MINERAIS

CONTRATO MINEIRO

ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE

SOL MINERAÇÃO MOÇAMBIQUE, SA,

Maputo, Maio de 2014
toe Cana

ÍNDICE

PREÂMBULO

ER

35

DEFINIÇÕES E INTERPRETAÇÃO

ÂMBITO

REPRESENTAÇÕES E GARANTIAS

CONCESSÃO DE DIREITOS DE PROSPECÇÃO E PESQUISA E
DIREITOS DE MINERAÇÃO

ÁREA DO CONTRATO

DURAÇÃO E FASES DO CONTRATO

FASE DE PROSPECÇÃO E PESQUISA E ESTUDO DE VIABILIDADE
FASE DE DESENVOLVIMENTO

FASE DE EXPLORAÇÃO MINEIRA

FASE DA RECUPERAÇÃO E ENCERRAMENTO

DISPOSIÇÕES CAPACITANTES

DIREITOS E OBRIGAÇÕES DAS PARTES

MÉTODO DE OPERAÇÃO

FINANCIAMENTO

QUESTÕES FISCAIS

OFERTA DE PARTICIPAÇÃO SOCIAL A ENTIDADES NACIONAIS
REGIME CÂMBIAL

EMPREGO DE PESSOAL

DESENVOLVIMENTO COMUNITÁRIO

INFORMAÇÃO, DADOS DOS MINERAIS, E RELATÓRIOS
VENDAS E VALOR DO PRODUTO MINEIRO

BENS E EQUIPAMENTOS

INFRAESTRUTURAS E ACESSO PÚBLICO

AMBIENTE, REABILITAÇÃO E PROTECÇÃO CONTRA PERDAS E
DESPERDÍCIOS

CONFIDENCIALIDADE.

FORÇA MAIOR

CESSÃO DA POSIÇÃO CONTRATUAL

TÉRMINO

RESOLUÇÃO DE DISPUTAS

EXPROPRIAÇÃO

LEI APLICÁVEL E FÓRUM

DISPOSIÇÕES GERAIS

NOTIFICAÇÕES

ANTI-CORRUPÇÃO

LÍNGUA

ANEXO A. ÁREA DO CONTRATO
ANEXO B. RESOLUÇÃO DO CONSELHO DE ADMINISTRAÇÃO DO
CONCESSIONÁRIO MINEIRO
3

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, representado no
presente acto, pela Ministra dos Recursos Minerais (MIREM), Esperança Laurinda
Francisco Nhiuane Bias com endereço na Avenida Fernão Magalhães, n.º 34, em
Maputo (doravante designado por “Governo”,

SOL MINERAÇÃO MOÇAMBIQUE, SA, sociedade comercial constituída na
República de Moçambique, com sede na Rua Frente da Libertação de Moçambique,
número 221, 5º andar, Bairro da Sommerchield, Cidade de Maputo, representada no
presente acto por Suhrit Bharadwaj na qualidade de Director Geral da Empresa,
doravante designada por (“Concessionário Mineiro”);

PREÂMBULO

CONSIDERANDO QUE, os recursos naturais situados no solo e no subsolo, nas
águas interiores no mar territorial, plataforma continental e na zona económica
exclusiva da República de Moçambique são propriedade do Estado, nos termos do
disposto no artigo 98 da Constituição da República de Moçambique;

CONSIDERANDO QUE, o Governo, através do Ministério dos Recursos
Minerais, doravante designado por «MIREM» pretende promover a prospecção e
pesquisa, desenvolvimento e exploração dos recursos minerais no País, através do
emprego de tecnologia apropriada e de acordo com princípios de gestão e
desenvolvimento sustentável de recursos naturais;

CONSIDERANDO QUE, a Lei de Minas confere ao Governo a competência para
celebrar contratos mineiros;

CONSIDERANDO QUE, o Conselho de Ministros aprovou o presente Contrato e
autorizou o Ministro dos Recursos Minerais, em representação do Governo a celebrar

o mesmo;

CONSIDERANDO QUE, o Concessionário pretende realizar prospecção pesquisa
e exploração mineira na Área do Contrato e dispõe dos recursos financeiros, de
competência e conhecimento técnicos necessários para desenvolver as Operações

Mineiras descritas no presente Contrato;

CONSIDERANDO QUE, o Concessionário Mineiro pretende obter o direito
exclusivo para a realização de Operações Mineiras na Área do Contrato;

CONSIDERANDO QUE, o Governo e o Concessionário Mineiro pretendem
estabelecer um regime de investimento transparente que reflicta os seguintes princípios
complementares:
(1) O Governo espera obter contribuições reais para o crescimento económico do
País e o bem-estar social do povo moçambicano através de Operações Mineiras sob a

sua soberania nacional, e
(2) O Concessionário Mineiro espera obter o retorno do seu investimento;

ASSIM, em consequência das premissas, dos acordos mútuos e dos termos e
condições doravante estabelecidos, o Governo e o Concessionário Mineiro estipulam

e acordam o seguinte:

CLÁUSULA 1 - DEFINIÇÕES E INTERPRETAÇÃO

11 Definições. Tal como utilizados no presente Contrato, as seguintes palavras e
expressões têm os significados a seguir indicados:

"Ano" significa o período de 365 Dias de Calendário.

“Ano Civil” significa o período de 12 (doze) meses que se inicia em 1 de Janeiro e
termina em 31 de Dezembro de acordo com o calendário Gregoriano.

“Anos Civis” significa anos consecutivos.

“Acordo de Desenvolvimento Local” significa o acordo de desenvolvimento local
negociado e aprovado nos termos da Cláusula 19.

"Área de Concessão Mineira" significa a área para a qual a Concessão Mineira é
atribuída ao Concessionário Mineiro e para os propósitos deste Contrato, é a mesma
que a da Área do Contrato. A referência às áreas contidas dentro da Área de
Concessão Mineira devem ser entendidas como sendo a área descrita como Área do

Contrato e vice-versa.

"Área do Contrato” significa a área sujeita aos termos e condições do presente
Contrato, a qual se encontra descrita e delimitada no Anexo À incluindo qualquer
alargamento concedido ou que venha a ser concedido de acordo com a Lei de Minas,
mas excluindo qualquer porção de tal área que o Concessionário Mineiro tenha
abandonado, em qualquer momento, de acordo com a Lei de Minas.

"Associada" ou "Sociedade Associada" significa, em relação ao Concessionário
Mineiro:

(a) Qualquer sociedade que detenha pelo menos 5% (cinco por cento) das acções
ou da propriedade do Concessionário Mineiro; ou
5

(b) Qualquer sociedade na qual o Concessionário Mineiro detenha pelo menos 5%
(cinco por cento) das acções ou da propriedade; ou

(c) Uma sociedade associada a uma Associada do Concessionário Mineiro nos
termos descritos nas alíneas a) ou b); ou

(d) Uma sociedade que seja directa ou indirectamente controlada pelo
Concessionário Mineiro, ou que controla o Concessionário Mineiro ou que
esteja sob um controlo comum com o Concessionário Mineiro, ou

(e Um sócio ou proprietário ou grupo de sócios ou proprietários do
Concessionário Mineiro ou de uma Associada; ou

(f Um indivíduo ou grupo de indivíduos empregados do Concessionário Mineiro
ou de uma Associada.

Para efeitos do disposto na alínea d) acima, “controlo” significa o poder susceptível de
ser exercido, directa ou indirectamente, para dirigir ou controlar a orientação da
administração de uma sociedade e inclui o direito de exercer o controlo ou poder para
adquirir controlo directo ou indirecto sobre o negócio do Concessionário Mineiro e o
poder para adquirir pelo menos 50% (cinquenta por cento) do capital social ou do
direito de voto; e para este efeito, um credor que empreste, directa ou indirectamente,
ao Concessionário Mineiro, a menos que tenha emprestado dinheiro ao
Concessionário Mineiro no decurso normal de um negócio de empréstimo de
dinheiro, pode ser considerado como uma Pessoa com poder para adquirir não menos
de 50% (cinquenta por cento) do capital social ou poder de voto.

“Capacidade Instalada” significa a capacidade instalada das Operações de
Processamento proposta pelo Concessionário Mineiro e aprovada pelo MIREM, a
qual constitui a base da Produção Comercial.

"Concessão Mineira" significa o título mineiro, atribuído ao Concessionário Mineiro
nos termos e condições da Lei de Minas e sujeita aos termos e condições do presente
Contrato em relação a Área do Contrato.

"Concessionário Mineiro" significa, Sol Mineração Moçambique, Lda,
incluindo os seus sucessores ou outra pessoa, natural ou legal, a quem tenha sido
cedido, total ou parcialmente, a sua posição contratual, nos termos dispostos no
presente Contrato e na lei aplicável.

“Contrato” significa, quando usado como substantivo, este contrato e todos os seus
anexos e quaisquer modificações e emendas efectuados em qualquer momento nos
termos do presente contrato.

"Dados Minerais" significa os registos dos furos e mapas, incluindo secções de
perfurações, fotografias aéreas e imagens satélites, fitas magnéticas, amostras e
duplicados de amostras, bem como toda a informação geológica, geoquímica, geofísica
6

e outra, incluindo interpretações e análises preparadas ou obtidas pela ou para o
Concessionário Mineiro no decurso das Operações de Prospecção e Pesquisa, do
Desenvolvimento e das Operações Mineiras.

“Data Efectiva” significa a data em que se verificam as condições estabelecidas na
Cláusula 3.3 b) do presente Contrato.

“Desenvolvimento” significa as Operações de Pesquisa e preparação do depósito de
Minério para as Operações de Mineração e para as Operações de Processamento,
incluindo o início da construção e colocação em funcionamento das infra-estruturas
necessárias, incluindo as Infra-estruturas Fora da Área do Contrato e outras
instalações relacionadas (incluindo, mas não limitado, as perfurações para delinear o
depósito, vias de acesso, decapagem, tratamento, moagem, processamento, produção,
refinação, transporte, comunicações e infra-estruturas eléctricas e outras instalações).

"Dia" significa o período de 24 (vinte e quatro) horas consecutivas que se inicia e

termina à meia-noite.

“Dia de Calendário” significa Dias consecutivos sem ajustamentos para feriados,
férias ou outra interrupção.

“Director Nacional de Minas” significa o Director Nacional de Minas.

“DNM” significa a Direcção Nacional de Minas ou seus sucessores, e suas unidades e

serviços.

“Estudo de Impacto Ambiental” significa um estudo de impacto ambiental nos
termos definidos no Regulamento Ambiental para a Actividade Mineira.

“Estudo de Viabilidade” significa o estudo de viabilidade elaborado pelo
Concessionário Mineiro de acordo com a Cláusula 7.4 contendo a informação exigida
nos termos da Cláusula 7.5.

“Exploração Mineira” significa as operações e trabalhos relacionados com a
prospecção e pesquisa, extracção, tratamento e processamento de recursos minerais,
incluindo a sua utilização técnica e económica, bem como as actividades necessárias
ou relacionadas com o desenvolvimento e comercialização de produtos mineiros

“Expropriação” significa qualquer nacionalização, expropriação ou forma de tomada
de posse pelo Governo, ou qualquer medida ou medidas que, individual ou

conjuntamente, tenham um efeito equiparado.

“Força Maior” tem o significado que lhe é dado na Cláusula 26.1.

“Governo” significa o Governo de Moçambique e as suas divisões administrativas, e
todos os funcionários que dentro das suas atribuições conduzam as funções do
Governo ou exerçam a sua autoridade relativamente ao território de Moçambique.

"Lei Aplicável" significa a Lei de Minas e outros instrumentos legislativos, incluindo
leis, decretos, regulamentos, despachos normativos, resoluções, posturas, avisos e
outras normas cuja observância é obrigatória em Moçambique, desde que tenham sido
publicados no Boletim da República, em vigor no momento em que são invocados.

"Lei de Minas" significa a Lei n.º 14/2002, de 26 de Junho.

"Licença de Prospecção e Pesquisa" significa o título mineiro nº400L, atribuído
nos termos da Lei de Minas da qual após adequados trabalhos de prospecção e
pesquisa e estudo de viabilidade resultou no pedido da Concessão Mineira 5818C.

“Minério” significa o Recurso Mineral a partir do qual o Produto Mineiro pode ser
objecto de mineração ou processamento com fim lucrativo.

“Moçambique” significa a República de Moçambique.

“Ministro” e “Ministério” significa o Ministro dos Recursos Minerais e o Ministério
dos Recursos Minerais, respectivamente, ou qualquer sucessor na jurisdição dos

mesmos.

“MIREM” significa o Ministério dos Recursos Minerais, ou seus sucessores, e todos
os seus órgãos e serviços.

“Notificação” significa, quando usado como substantivo, a notificação entregue de
acordo com o disposto na Cláusula 33 do presente Contrato e, quando usado como
verbo, o acto de notificar de acordo com o disposto na Cláusula 33 do presente
Contrato.

“Operações de Prospecção e Pesquisa” significa as operações de descoberta,
identificação, determinação das características e avaliação do valor económico dos
Recursos Minerais, utilizando diferentes métodos de pesquisa geológicos, geoquímicos
e geofísicos relacionados com a estrutura geológica superficial e subterrânea,
escavação, perfuração e sondagem, análise das propriedades químicas e físicas dos
Recursos Minerais e exame da viabilidade ambiental e económica do desenvolvimento
e exploração de um depósito de Recursos Minerais.

«Operações Mineiras» significam os trabalhos realizados no âmbito de qualquer
Actividade Mineira.
"Operador Mineiro" significa a pessoa que leva a cabo Operações Mineiras ao abrigo

de um contrato com o Concessionário Mineiro.

“Parte” significa quer o Concessionário Mineiro quer o Governo, conforme o
contexto exigir, e “Partes” significa ambos conjuntamente.

“Perito Independente” significa um perito independente nomeado nos termos da
Cláusula 29.

“Plano de Gestão Ambiental” significa o documento que contém a análise técnica e
científica da actividade mineira, bem como os objectivos ambientais, incluindo os
aspectos sociais, económicos e culturais, nos termos definidos no Regulamento
Ambiental para a Actividade Mineira, aprovado pelo Decreto n.º 26/2004, de 20 de
Agosto.

“Plano de Produção Mineira” significa o plano submetido como parte do pedido da
Concessão Mineira de acordo com os requisitos estabelecidos na Lei de Minas.

“Produção Comercial” significa produzir anualmente na área da Concessão Mineira
não menos de 20% (vinte por cento) da Capacidade Instalada da mina, ou no caso em
que as Operações Mineiras consistam somente em Operações de Processamento, não
menos de 20% (vinte por cento) da Capacidade Instalada da(s) planta(s) de
processamento.

"Produto Mineiro" significa o Minério /Recurso Mineral extraído da terra na Área do
Contrato, que seja susceptível de ser vendido após o tratamento ou as Operações de

Processamento, no porto.

“Programa de Controlo de Situação de Risco e Emergência” significa o conjunto
de procedimentos para os diferentes riscos de acidentes da actividade, onde são
incluídas as causas, consequências, frequência ou probabilidade, medidas de prevenção

e de redução dos riscos.

“Programa de Gestão Ambiental” significa a documentação constituída pelo
conjunto de métodos e procedimentos para atingir os objectivos e as metas
ambientais, englobando ainda o programa de monitorização ambiental e o plano de
encerramento da mina, incluindo os aspectos sociais, económicos e culturais nos

termos definidos no Regulamento Ambiental para Actividade Mineira.

“Recurso Mineral” significa qualquer substância sólida, líquida ou gasosa formada na
crusta terrestre por fenómenos geológicos ou a ele ligados, excluindo metano derivado
de carvão (cal bed methane), o petróleo bruto, gás natural ou outros hidrocarbonetos

Ps

9

produzidos ou susceptíveis de serem produzidos a partir do petróleo bruto ou gás
natural, argilas e areias betuminosas.

"Recursos" significa a ocorrência de um Recurso Mineral identificado no local a
partir do qual minerais valiosos e úteis podem ser recuperados.

“Regulamento Ambiental para a Actividade Mineira” significa o Regulamento
aprovado pelo Decreto n.º 26/2004, de 20 Agosto.

"Regulamento da Lei de Minas” significa o Regulamento da Lei de Minas aprovado
pelo Decreto n.º 62/2006, de 26 de Dezembro.

"Relatórios" significa todos os relatórios exigidos nos termos da Lei de Minas, do
Regulamento da Lei de Minas, do Regulamento Ambiental de Actividade Mineira, da
Lei Aplicável ou do presente Contrato a serem submetidos pelo Concessionário
Mineiro ao MIREM, e qualquer relatório geológico, geofísico, técnico, financeiro,
económico e de comercialização, estudos, análises e interpretações preparados pelo
Concessionário Mineiro relacionados com a Área do Contrato ou para as Operações
Mineiras.

"Situação de Incumprimento" tem o significado estipulado na cláusula 28.3.1.

"Subcontratado" significa qualquer pessoa que ao abrigo de um contrato celebrado
com o Concessionário Mineiro ou Operador Mineiro presta qualquer serviço as
Operações Mineiras nos termos do presente Contrato.

"Terceiro" significa uma Pessoa que não é o Estado ou o Concessionário Mineiro,
uma Associada de qualquer Pessoa constituindo o Concessionário Mineiro, qualquer
Operador Mineiro ou Subcontratado.

“Título Mineiro” significa a Licença de Reconhecimento, Licença de Prospecção e
Pesquisa, Concessão Mineira e Certificado Mineiro ou qualquer um dos presentes
títulos, consoante o contexto em que a expressão «Título Mineiro» é usada.

“Trimestre” significa o período de 3 (três) meses consecutivos, os quais iniciam em 1
de Janeiro, 1 de Abril, 1 de Julho e 1 de Outubro e terminam em 31 de Março, 30 de
Junho, 30 de Setembro e 31 de Dezembro, respectivamente.

“Utente da Terra” significa o indivíduo ou entidade que, em conformidade com a
Lei de Terras, Lei n.º 19/97, de 1 de Outubro e demais legislação aplicável, use ou

ocupe a terra.

1.2 Interpretação. No presente Contrato, a não ser que o contexto indique o contrário:

Ps

10

(a) O singular inclui o plural, o masculino inclui o feminino, e vice-versa;

(b) A divisão do presente Contrato em cláusulas, números, alíneas e anexos, a
inserção de cabeçalhos e a inclusão do índice são unicamente para
conveniência das referências, não afectando a sua aplicação e interpretação.
Excepto se indicado de outra forma, a referência a um artigo, cláusula,
número, alínea ou anexo deve ser entendida como referência a um artigo,
cláusula, número, alínea ou anexo do presente Contrato;

(c) A referência a quaisquer leis ou outra legislação inclui qualquer emenda,
alteração, adição ou legislação superveniente;

(d) Excepto se de outra forma expressamente indicado, a referência a qualquer
valor monetário é referência a esse valor monetário em dólares dos Estados
Unidos da América;

(e) Se qualquer área é descrita no presente Contrato por meio de coordenadas
geográficas e por meio de esboço ou mapa, a área indicada por coordenadas
geográficas deverá prevalecer, em caso de qualquer inconsistência;

() A referência a uma parte inclui os sucessores e cessionários autorizados; e

(g) Os termos usados no presente Contrato que não estejam definidos têm o

ignificado que lhes é atribuído pela Lei de Minas.

1.3 Anexos. Cada anexo em apenso constitui parte integrante do presente Contrato.

CLÁUSULA 2 - ÂMBIT

21 Âmbito do Contrato. O presente Contrato Mineiro é celebrado entre o Governo
da República de Moçambique, representado pelo Ministro dos Recursos Minerais
e o Concessionário Mineiro nos termos do artigo 25 da Lei de Minas.

2.2 Objecto do Contrato. O presente Contrato tem como objecto estabelecer: a) as
circunstâncias ou formas através das quais o Governo exercerá as competências
que lhe são conferidas nos termos da Lei de Minas e regulamentação
complementar; b) os termos e condições das Licenças de Prospecção e Pesquisa;
c) os termos e condições das Concessões Mineiras emergentes de tais Licenças de
Prospecção e Pesquisa; d) os direitos e as obrigações das Partes relativamente à
Área do Contrato; e e) os termos relativos à resolução de litígios emergentes do
Contrato ou da aplicação da Lei de Minas e dos regulamentos complementares.

2.3 Prevalência da Lei. O presente Contrato está sujeito às disposições da Lei
Aplicável.

2.4 Operações Mineiras sujeitas a este Contrato. O presente Contrato é aplicável às
Operações Mineiras que se encontram na Área de Contrato.

25 Despesas mínimas. O Concessionário Mineiro obriga-se a realizar a despesa
mínima nas actividades de Prospecção e Pesquisa, estipulada no presente
Contrato, durante o prazo da Licença de Prospecção e Pesquisa e da Concessão

1

Mineira emitidas para a Área do Contrato. O Concessionário Mineiro obriga-se
igualmente a realizar o investimento mínimo estipulado em Infra-estruturas e
Desenvolvimento na Área do Contrato. As obrigações estipuladas nesta cláusula
vinculam o Concessionário Mineiro durante a validade deste Contrato e caducam
no seu término, por qualquer motivo, incluindo, mas não limitado a, rescisão que
resulte da decisão do Concessionário Mineiro de resolver este Contrato nos
termos da cláusula 28.

CLÁUSULA 3 - REPRESENTAÇÕES E GARANTIAS

3.1 Garantia geral. Cada uma das Partes representa e garante que tem plenos poderes
e autoridade para celebrar este Contrato e cumprir todas as suas obrigações, que
este Contrato constitui uma obrigação vinculativa e de cumprimento integral pelas
Partes, e que todas as aprovações necessárias para as Partes celebrarem este

Contrato de acordo com as suas leis nacionais foram obtidas.

3.2 Representações e garantias do Concessionário Mineiro. O Concessionário Mineiro

garante ao Governo, a partir da Data Efectiva deste Contrato e durante a sua

vigência, que:

(a) Toda a informação fornecida pelo Concessionário Mineiro no pedido para
celebrar este Contrato está livre de qualquer declaração ou omissão de factos
intencional e material (ais);

(b) O Concessionário Mineito é uma sociedade por quotas devidamente
constituída e registada sob as leis de Moçambique, com personalidade jurídica
e com plenos poderes e autoridade para dispor e operar as suas propriedades e
para conduzir os seus negócios de acordo com a lei de Moçambique. Não
existem acções pendentes ou ameaças de dissolução, liquidação, insolvência ou
recuperação do Concessionário Mineiro, quer voluntária quer involuntária;
O Concessionário Mineiro encontra-se registado na Conservatória de Registo
de Entidades Legais de Maputo, como uma sociedade de responsabilidade
limitada, constituída à luz das leis Moçambicanas, com sede em Maputo na
Av.Vladimir Lenine, 174, 7º Direito - Torre A, Millennium Park, matriculada
no livro de registo comercial, sob o número 211-D, folhas 13 a 15 com a data
de publicação 17 de Agosto de 2006;

(c) O Concessionário Mineiro tem plenos direitos e capacidade financeira, técnica

e de gestão necessárias para a realização pronta e efectiva das suas obrigações
nos termos do presente Contrato, com o entendimento de que deve
atempadamente utilizar esses recursos sob a sua supervisão para alcançar os
objectivos das suas obrigações de trabalho;

(d) O Concessionário Mineiro tem plenos direitos e capacidade jurídica para
executar, outorgar e implementar o presente Contrato e as operações nele
contempladas, de acordo com os seus termos;
12

(e) Este Contrato é assinado e outorgado por um representante devidamente
autorizado do Concessionário Mineito; e

(£ Uma cópia da deliberação do Conselho de Administração do Concessionário
Mineito autorizando o seu representante a celebrar o Contrato em
representação do Concessionário Mineiro encontra-se no Anexo B

3.3 Representações e garantias do Governo. O Governo representa e garante ao

Concessionário Mineiro, a partir da Data Efectiva deste Contrato e durante a
sua vigência, que:

(a) O Ministro é, para efeitos deste Contrato, o representante autorizado do
Governo e está mandatado para o outorgar nessa capacidade e assim vincular
o Governo aos termos do presente Contrato;

(b) O Governo está vinculado aos termos deste Contrato após (1) a aprovação
deste Contrato pelo Conselho de Ministros, (ii) a assinatura pela Ministra nos
termos da alínea anterior, e (iii) o visto do Tribunal Administrativo e
Notificação à Empresa do Contrato visado pelo Tribunal Administrativo,
conforme o que ocorrer em último lugar;

(c) Não existem outros Títulos Mineiros, pedidos de Títulos Mineiros,
reclamações, opções, cessões de exploração, licenças, arrendamentos,
contratos de operação ou outros ónus que afectem a Área do Contrato ou os
direitos do Concessionário Mineiro no âmbito deste Contrato; o Governo não
conhece quaisquer notificações, contestações ou outros procedimentos ou
causas judiciais pendentes ou ameaçadas relativamente à Área do Contrato; e,
em toda a Área do Contrato não existem áreas vedadas à Actividade Mineira
nos termos da Lei Aplicável;

(d) O Governo determinou antes da celebração deste Contrato que o
Concessionário Mineiro dispõe de todas as qualificações e nenhuma das
desqualificações, conforme definidas pela Lei de Minas, para que lhe seja
concedida a Concessão Mineira; e

(e) A celebração, outorga e implementação deste Contrato e dos seus termos não
viola nenhuma lei, regulamento ou ordem de qualquer autoridade
governamental, ministério ou agência ou qualquer tribunal Moçambicano.

3.4 As Partes devem agir para efectivar o Contrato. Sujeito à Lei Aplicável, cada uma
das Partes concorda em celebrar e outorgar todos os instrumentos e praticar
todos os actos convenientes ou necessários para dar eficácia ao disposto no

presente Contrato.

35 As Partes devem agir em boa-fé. Cada uma das Partes compromete-se a cumprir
os termos e condições do presente Contrato de acordo com os princípios da boa

vontade e de boa-fé recíprocas.

13

CLÁUSULA 4 - CONCESSÃO DE DIREITOS DE PROSPECÇÃO E

PESQUISA E DIREITOS DE MINERAÇÃO

41 Direitos exclusivos aos Títulos Mineiros. O Concessionário Mineiro tem o direito
exclusivo de requerer e de lhe ser atribuída uma Concessão Mineira. O Governo
não irá emitir nenhum título mineiro ou contrato mineiro na Área do Contrato
sem ter obtido o consentimento por escrito do Concessionário Mineiro.

42 Atribuição da Concessão Mineira. Mediante a submissão, pelo Concessionário
Mineiro, de um pedido completo e válido de acordo com o disposto na Lei de
Minas, o Ministro concorda em:

(a) Atribuir ao Concessionário Mineiro uma Concessão Mineira para realizar
exploração mineira na Área do Contrato pelo período solicitado, sujeito ao
disposto na cláusula 4.5, baseado na vida económica do jazigo, mas não
superior a 25 (vinte e cinco) anos, desde que todos os requisitos aplicáveis da
Lei de Minas e deste Contrato tenham sido cumpridos;

Sujeito ao Regime Fiscal aplicável na data da sua autorização, prorrogar,
quantas vezes seja necessário, a Concessão Mineira, para o período de
prorrogação solicitado desde que cada prorrogação não exceda 25 (vinte e
cinco) anos e o Concessionário Mineiro possa demonstrar cumulativamente o
seguinte: a) a existência de minério suficiente que demonstre viabilidade

(b)

RA

económica continuada das Operações Mineiras, b) o cumprimento das
obrigações especificadas na Concessão Mineira e no presente Contrato.

43 O Concessionário Mineiro deve ser uma entidade Moçambicana para obter

uma Concessão Mineira. De modo a ser atribuída uma Concessão Mineira para a Área
do Contrato, o Concessionário Mineiro, se ainda não o tiver feito, concorda em
constituir-se como uma sociedade privada ou com subscrição pública de acotdo com a
Lei Moçambicana. O Concessionário Mineiro tem o direito de transmitir este
Contrato e todas as suas Licenças dentro da Área de Exploração para tal sociedade
que legalmente a sucede. Após a recepção do pedido de transmissão pelo
Concessionário Mineiro e sujeito aos requisitos de tal transferência conforme
estabelecido no Contrato e na Lei de Minas, o(a) Ministro(a) concorda em aprovar e
efectuar tal transmissão no prazo de trinta (30) dias a contar da data do pedido pelo
Concessionário Mineiro.

44 Indeferimento de Pedido de Concessão Mineira. Se o Ministro indeferir o
pedido da Concessão Mineira ou prorrogação da mesma nos termos da Cláusula 4.2, o
Concessionário Mineiro pode recorrer a arbitragem, de acordo com o previsto na
Cláusula 29 do presente Contrato. Se o resultado da arbitragem for que o
Concessionário Mineiro reúne os requisitos especificados na Lei de Minas e neste

14

Contrato para a atribuição ou prorrogação da mesma Concessão Mineira, o Ministro
deverá conceder ao Concessionário Mineiro a Concessão Mineira ou a sua
prorrogação no prazo de quarenta e cinco (45) Dias de Calendário a partir da data de

tal decisão.

45

4.7

Número de títulos mineiros. Não haverá limite ao número de títulos mineiros
que o Concessionário Mineiro pode pedir e lhe ser atribuída dentro da Área do
Contrato.

Limites da Área de Concessão Mineira. A Área da Concessão Mineira não
deverá exceder a área máxima especificado na cláusula 5.1 ou a área razoável
necessária para realizar as Operações Mineiras conforme descritas no Estudo
de Viabilidade, qualquer que seja a menor das duas. Na eventualidade das
Partes não chegarem a acordo no concernente à área razoável requerida,
qualquer das Partes pode submeter o assunto em disputa para sua resolução
por um Perito Independente, de acordo com o estabelecido na cláusula 29.3
Se o Perito Independente entender que o Concessionário Mineiro reúne os
requisitos especificados na Lei de Minas para a atribuição da Concessão
Mineira, o Ministro deverá atribuir ao Concessionário Mineiro a Concessão

Mineira para a área determinada como razoável pelo Perito Independente
desde que não exceda o tamanho máximo especificado pela cláusula 5.5, no
prazo de quarenta e cinco (45) Dias de Calendário após a emissão de tal
decisão.

Direito exclusivo de uso da terra. O Concessionário Mineiro terá o direito de uso

e aproveitamento exclusivo da terra e beneficiará de toda e qualquer porção de
terra dentro da Área da Concessão Mineira, sujeito à aquisição do título de uso e
aproveitamento da terra e à obtenção e extinção de direitos de Terceiros
mediante o pagamento de compensação e/ou reassentamento de acordo com a

Lei Aplicável e este Contrato.

Gás de metano derivado de carvão. Para efeitos do presente Contrato, as Partes
acordam que o Concessionário Mineiro terá direito de preferência sobre a
extracção do gás de metano derivado de carvão que venha a detectar na Área do
Contrato, sujeito a negociação de um outro contrato ao abrigo da Lei Aplicável.

CLÁUSULA 5 - ÁREA DO CONTRATO

51

Área máxima da Concessão Mineira. A Área do Contrato não deverá exceder o

número de unidades cadastrais que corresponda ao Anexo À, incluindo qualquer
alargamento concedido nos termos deste Contrato.

Área, Forma e Localização da Área da Concessão Mineira. A Área da Concessão
Mineira consiste em toda a área dentro dos limites geralmente descritos e
mostrados no mapa topográfico que constitui a Secção 1 do Anexo À e cujas

15

coordenadas e unidades cadastrais estão explicitamente definidas na Secção 2 do
Anexo À.

5.3 Levantamento Topográfico e Demarcação. O Concessionário Mineiro é obrigado
a demarcar e colocar marcos na Área da Concessão Mineira, dentro da Área do
Contrato, a menos que os marcos constituam um perigo, interfiram com outras
actividades já aprovadas ou estejam localizados dentro de um curso de água ou
sejam de outra forma fisicamente difíceis de colocar.

5.4 Abandono da Área de Concessão Mineira.

5.4.1 Abandono da área de Prospecção e Pesquisa. De acordo com a Lei de Minas, o
Concessionário Mineiro pode para qualquer das suas Licenças de Prospecção e
Pesquisa emitidas para a Área do Contrato abandonar em parte ou na totalidade a
área de Prospecção e Pesquisa. À área remanescente da Licença de Prospecção e
Pesquisa deverá consistir de unidades cadastrais que sejam contíguas ou tenham

pelo menos um lado comum e não devem incluir nenhuma unidade cadastral
dispersa nem as ligadas por um simples vértice.

5.42 Abandono da Área da Concessão Mineira. O Concessionário Mineiro pode, a
qualquer momento durante o prazo da Concessão Mineira, incluindo qualquer
uma das suas prorrogações, abandonar parte ou a totalidade da Área de

Concessão Mineira. À área remanescente da Concessão Mineira deverá consistir
de unidades cadastrais que sejam contíguas ou tenham pelo menos um lado em
comum e não devem incluir unidades cadastrais dispersas ou que estejam ligadas
apenas por um vértice.

5.4.3 Abandono pode resultar em Área do Contrato não contígua. É permitido tornar
a Área do Contrato em duas ou mais áreas não contíguas como resultado do
abandono.

5.4.4 Abandono de toda a Área do Contrato Mineiro deverá resultar no término do
Contrato. De acordo com e sujeito à Lei de Minas, o Concessionário Mineiro

pode, a qualquer momento da vigência deste Contrato, abandonar toda a Área do
Contrato pelo abandono de todas as áreas da Licença de Prospecção e Pesquisa e
da Área da Concessão Mineira dentro da área do Contrato, desde que se
encontrem cumpridas pelo Concessionário Mineiro todas as obrigações previstas
na Lei de Minas. O MIREM deverá aprovar o abandono e iniciar o término deste
Contrato nos termos da Cláusula 28.

5.4.5 Data efectiva do abandono. Sujeito ao cumprimento do previsto neste artigo 5 e
na Lei de Minas, o abandono da área produzirá efeitos na data do abandono
registada no arquivo do Cadastro Mineiro.

5.4.6 Efeitos do abandono. Quando o abandono de qualquer área tenha lugar de
acordo com o previsto nas cláusulas 5.4.1, 5.4.2 ou 5.4.4 a área abandonada
deverá cessar de ser parte integrante da Área do Contrato (excepto para a área de
Licença de Prospecção e Pesquisa que fica parte de uma Área de Concessão
Mineira), e o Concessionário Mineiro será isento das suas obrigações sem

16

contudo afectar nenhuma obrigação na qual tenha incorrido antes do abandono.
Qualquer abandono será anotado no mapa e os limites descritos no Anexo À.

5.5 Alargamento da Área da Concessão Mineira e da Área do Contrato.

551

5.5.2

Limite Máximo da Área da Concessão Mineira. Qualquer Área de Concessão
Mineira concedida ao Concessionário Mineiro dentro da Área do Contrato,

incluindo qualquer alargamento da área, deverá corresponder à área necessária
para a realização das Operações Mineiras.

Alargamento da Área da Concessão Mineira. O Concessionário Mineiro pode ao
abrigo da Lei de Minas solicitar ao MIREM o alargamento da área sujeita à
Concessão Mineira, e o MIREM deverá conceder o alargamento de qualquer
Área da Concessão Mineira dentro da Área do Contrato quando o
Concessionário Mineiro possa demonstrar que a área requerida:

(a) está disponível; e

(b) é indispensável como parte integrante das Operações Mineiras; ou

(c) contém Recursos Minerais; e

(d) é contígua com a Área da Concesão Mineira; e

(e) a Área da Concessão Mineira alargada não excederá a área máxima
especificada na cláusula 5.5.1; e

(£) a forma da Área da Concessão Mineira alargada consiste em unidades
cadastrais que são contíguas ou pelo menos tem um lado em comum e não
inclui nenhuma unidade cadastral dispersa nem as ligadas apenas por um
simples vértice

(g) o Concessionário Mineiro não está em situação de incumprimento nas suas
obrigações decorrentes da Concessão Mineira e do presente Contrato.

Na eventualidade de as Partes não concordarem na necessidade do alargamento
da área como parte integrante das Operações Mineiras, ou no facto de a área
solicitada conter Recursos Minerais que justifiquem a extensão da área, qualquer
das Partes pode remeter o assunto em litígio para determinação, de acordo com a
Cláusula 29. Se se determinar que o Concessionário Mineiro reúne os requisitos
especificados neste número, o MIREM deverá conceder ao Concessionário
Mineiro o alargamento da Área da Concessão Mineira seja razoável no prazo de
quinze (15) Dias de Calendário a contar da data de Notificação de tal decisão pelo
Perito Independente.

O Concessionário Mineiro pode pedir o alargamento da Area da Concessão

Mineira e da Área do Contrato. Quando quaisquer depósitos de Minérios,
descobertos pelo Concessionário Mineiro no decurso das Operações Mineiras na
Concessão Mineira, possuam potencial de Produto Mineiro e se estendam numa
área contígua para além dos limites da Área do Contrato, ou quando um
alargamento da Área do Contrato possa proporcionar uma operação mais segura
e eficiente, o Concessionário Mineiro poderá solicitar ao MIREM a aprovação do

17

alargamento da Área da Concessão Mineira e da Área do Contrato por forma a
incluir a totalidade da área de tais depósitos de Recursos Minerais. Desde que tal
alargamento não afecte os direitos de qualquer outra Pessoa em relação à Área do
Contrato, a Átea da Concessão Mineira não exceda a área máxima especificada na
Cláusula 5.5.1 e os pré-requisitos da Lei de Minas estejam satisfeitos, o MIREM
deverá deferir tal pedido, estando as áreas objecto do alargamento sujeitas aos
mesmos termos e condições das áreas existentes antes do alargamento. Quando o
pedido para o alargamento da área seja deferido, a Área do Contrato incluirá a
área em causa e o Anexo À será emendado de acordo com a autorização. Na
eventualidade de disputa entre as Partes em relação aos limites, extensão ou
localização da área, qualquer das Partes pode submeter a determinação dos
limites da nova Área da Concessão Mineira e da nova Área do Contrato, de
acordo com a Cláusula 29, a um Perito Independente. Se o Perito Independente
determinar que os depósitos dos Recursos Minerais contêm potencial de Produto
Mineiro descoberto pelo Concessionário Mineiro no decurso de Operações
Mineiras na Concessão Mineira e que se estenda para além dos limites da Área do
Contrato e se o Concessionário Mineiro tiver cumprido os requisitos
especificados pela Lei de Minas no concernente à concessão do alargamento da
Área da Concessão Mineira, o MIREM deverá conceder o alargamento da Área
do Contrato determinado como razoável pelo Perito Independente dentro de (15
quinze) Dias de Calendário após tal determinação.

CLÁUSULA 6 - DURAÇÃO E FASES DO CONTRATO

6.1 Duração do Contrato. Este Contrato terá início na Data Efectiva e cessará quando
as condições estabelecidas na Cláusula 28.1 forem satisfeitas.

6.2 Fases das Operações Mineiras. Este Contrato é válido para as fases de Prospecção

e Pesquisa, Desenvolvimento, Produção, e Encerramento das Operações Mineiras.

6.3 A Área do Contrato pode ter múltiplas fases ao mesmo tempo. O Concessionário

Mineiro pode realizar actividades de Prospecção e Pesquisa, estudos de
Viabilidade, Desenvolvimento, Operações Mineiras, Reclamação e Encerramento
simultaneamente em diferentes áreas da Área do Contrato, desde que as
respectivas Licença (s) de Prospecção e Pesquisa e ou a Concessão Mineira tenha
sido previamente obtida e seja válida.

CLÁUSULA 7 - FASE DE PROSPECÇÃO E PESQUISA

7.1 Obrigações da fase de Prospecção e Pesquisa. O Concessionário Mineiro deve
cumprit todas as obrigações ao abrigo da Licença de Prospecção e Pesquisa
juntamente com todas as obrigações estabelecidas na Lei de Minas, no
Regulamento da Lei de Minas e neste Contrato.

dy

18

7.2 Trabalho Obrigatório na fase de Prospecção e Pesquisa. O Governo concorda que

o cumprimento pelo Concessionário Mineiro das obrigações especificadas na
presente Cláusula 7.2 satisfazem os requisitos do Programa de Trabalho
estabelecidos pelo Regulamento da Lei de Minas em relação à Licença de
Prospecção e Pesquisa do Concessionário Mineiro dentro da Área do Contrato.

7.3.1 Obrigação de cumprir a despesa mínima. O valor de US$3,820,000, (três milhões

e oitocentos e vinte mil dólares americanos), despendidos nas Operações ou
actividades de Prospecção e Pesquisa não podem ser contabilizadas como despesas
noutra área de Prospecção e Pesquisa.

7.3.2 Despesa Excessiva pode ser transportada. Se durante um Ano Civil, o

Concessionário Mineiro despender, em Operações de Prospecção e Pesquisa.
numa área de Licença de Prospecção e Pesquisa., um valor que seja superior à
despesa anual mínima estabelecida, o valor em excesso pode ser aplicado para
satisfazer até 75% (setenta e cinco por cento) da despesa mínima das obrigações
de trabalho necessárias para essa Licença no Ano Civil seguinte.
7.3.3 Pagamento Compensatório Se, durante o Ano Civil, o Concessionário Mineiro
não despender um valor igual ou superior à despesa mínima anual da Licença de
Prospecção e Pesquisa dentro da Área do Contrato, incluindo qualquer saldo positivo
do ano anterior para essa Licença, o Concessionário Mineiro deverá até 15 de Janeiro
do ano subsequente, fazer um pagamento não reembolsável ao MIREM suficiente
para compensar a diferença, ou abandonar a área da Licença.

7.3.4 Trabalho elegível para cumprir com as obrigações de trabalho. O trabalho

aceitável para efeitos de cumprimento do requisito de trabalho mínimo em relação
à Licença de Prospecção e Pesquisa incluído nas Operações de Prospecção e
Pesquisa, inclui o seguinte:

a) pesquisa bibliográfica e análise de trabalhos anteriores;

b) levantamentos dos limites e de controlo e mapeamento topográfico;

c) interpretação de foto geológica e remoto de imagem;

d) levantamentos geológicos, geofísicos e geoquímicos;

e) prospecção no geral;

f) estabelecimento da malha de perfuração;

g) abertura de trincheiras, furos e escavações;

h) poços, abertura de túneis e outros trabalhos subterrâneos de

desenvolvimento;

i) colheita de amostra incluindo amostragem em granel, análises e ensaios;

j) perfuração, onde cotas ou perfurações estejam registados e analisados;

k) registos geofísicos das perfurações;

1) registo de perfurações ou cortes;
estudos petrográficos, petrológicos e mineralógicos;
n) estudos metalúrgicos e de beneficiação, instalações de ensaio;
o) estudos de pré-viabilidade e estudos de viabilidade;

8

A a

19

p) estudos de comercialização de Produto Mineiro;

q) estudos ambientais de base, trabalho de avaliação de impacto ambiental,
pesquisas de impacto ambiental, Programas de Gestão Ambiental;

1) estudos e planos de impactos socioculturais;

s) preparação de Relatórios;

t) recuperação e reabilitação ambiental; e

u) outros trabalhos razoáveis que sejam necessários mediante aprovação do
Director Nacional das Minas.

73.5 Valor do trabalho de Prospecção e Pesquisa. O valor do trabalho das Operações

de Prospecção e Pesquisa, se os custos forem razoáveis, documentados com
detalhe suficiente para estabelecer a autenticidade dos mesmos e estejam
directamente relacionados com a realização dos trabalhos indicados na Cláusula
7.3.4 relativamente à área da Licença de Prospecção e Pesquisa, incluem, entre
outros:
a) o valor total das seguintes despesas:
1) salários e benefícios do pessoal de campo e laboratório;
ii) — alimentação e acomodação;
ii) aluguer de equipamento e instrumentos;
iv) análises e ensaios;
v) — trabalho subcontratado;
vi) compensação para o Utente da Terra;
vii) construção de acampamento; e
viii) transporte doméstico para o lugar da Prospecção e Pesquisa.
b) até um valor total não superior a dez por cento (10%) do valor total das
despesas contabilizadas nos termos da alínea a):
() — transporte internacional para Moçambique;
(ii) carga e frete;
(iii) materiais de escritório e serviços;
(iv) construção de estradas;
(vy) | o preço de compra de equipamento que permanecerá no local para as
Operações de Exploração Mineira a realizar no futuro;
(vi) salários e benefícios do pessoal de escritório e pessoal administrativo;
(vii) trabalho contratado a uma Associada; e
(viii) despesas incorridas na sede.

7.3.6 Trabalho a ser executado sob supervisão profissional. Todas as pesquisas,

estudos, interpretações científicas e todos os registos de perfurações e cotas
efectuados no âmbito de Operações de Prospecção, Pesquisa, Desenvolvimento e
Exploração devem ser conduzidas por um geólogo, geofísico, geoquímico,
engenheiro ou técnico sob a directa supervisão do Concessionário Mineiro (ou
Subcontratado do Concessionário Mineiro) que tenha qualificaçãoes aceitáveis
para o Director Nacional de Minas. Tais indivíduos, se solicitado por qualquer

20

funcionário do MIREM devidamente autorizado, deverão apresentar as provas das
suas qualificações ao MIREM

737 O Concessionário Mineiro deve informar o MIREM da descoberta. O
Concessionário Mineiro deve, sem prejuízo do disposto neste Contrato em matéria de
confidencialidade, informar imediatamente ao MIREM da descoberta, da indicação ou
da ocorrência de depósitos de Minério, descrevendo a localização e as características
da descoberta.

Z4 Início do Estudo de Viabilidade Económica. Após confirmar a descoberta

económica e comercialmente viável de depósito de Minério na Área do Contrato,
o Concessionário Mineiro deverá preparar como parte de qualquer pedido para
uma Concessão Mineira, um Estudo de Viabilidade, incluindo um Plano de
Exploração Mineira, descrevendo o seu programa de desenvolvimento e

produção.

HA ú E Viabilidade. As Partes reconhecem que o conteúdo do
Estudo de Viabilidade dependerá das características do Produto Mineiro, do jazigo
do Minério, da localização física do jazigo do Minério, e outros factores que não
podem ser conhecidos no momento da Data Efectiva do presente Contrato.
Contudo, as Partes acordam que, a necessidade do Estudo de Viabilidade, que
sirva de suporte para o pedido pelo Concessionário Mineiro para uma Concessão
Mineira na Área do Contrato, estará satisfeito se o Estudo de Viabilidade, redigido
na língua portuguesa, conter o seguinte:

(a) um plano de lavra, incluindo todas as informações especificadas no
Regulamento da Lei de Minas e necessárias para um plano de produção
mineira e a informação seguinte:

() detalhes do depósito do Minério, incluindo as reservas provadas,
estimadas e inferidas, as características físicas e químicas, mineralógicas
e técnicas dos minerais;

(ii) concepção do local da mina mostrando a previsão aproximada da
localização da mina e das demais instalações da mina incluindo poços,
galerias, infra-estruturas, escombreiras, represas, entulhos, aterros,
edifícios, unidades de moagem, tratamento e processamento, furos e
poços de água, acomodação de trabalhadores, oficinas e outros
edifícios durante os primeiros 10 (dez) Anos Civis de Mineração;

(iii) o cronograma das operações;

(iv) a data provável do início do Desenvolvimento;

(v) a data provável do início da Produção Comercial;

(vi) a Capacidade Instalada da operação, e a quantidade anual estimada do
Produto Mineiro a ser produzido;

(vii) descrição detalhada dos métodos prováveis de Mineração a serem
usados nos primeiros 10 (dez) Anos Civis de Mineração;
21

(viii) no caso de mineração subterrânea, a descrição da rocha de cobertura
do depósito, declives temporários e fixos das paredes da mina e da
terra superficial;

(ix) no caso de mina a céu aberto, uma indicação da localização da represa
para os depósitos dos desperdícios;

(x) descrição do transporte, ventilação, iluminação, drenagem e questões
de risco e de segurança;

(xi) descrição dos sistemas locais de abastecimento de água, energia e
necessidades infra-estruturais e de materiais;

(xii) descrição dos métodos a serem usados para a beneficiação ou
processamento do Minério bruto em Produto Mineiro e a descrição de
qualquer perigo que tais métodos possam representar para os
trabalhadores e para o público;

(xiii) descrição das infra-estruturas necessárias para a Exploração Mineira;

(xiv) proposta preliminar para medidas anti-poluição, protecção ambiental,
medidas de restauração e reabilitação dos solos, incluindo vegetação,
bem como propostas visando a minimização dos efeitos de mineração
nas águas superficiais e subterrâneas localizadas na Área do Contrato e
em áreas adjacentes;

(xv) identificação dos riscos de segurança e saúde para as pessoas
envolvidas na Mineração ou na Pesquisa e Prospecção e para o público
em geral, e as propostas de controlo ou eliminação desses riscos;

(xvi) descrição dos explosivos e dos químicos e substâncias perigosos que
serão usados na Mineração, e como estes serão transportados,
manuseados, usados e armazenados;

(xvii) necessidades de mão-de-obra qualificada e não qualificada;

(xviii) outra informação que o Concessionário Mineiro considere relevante;

(b) descrição do(s) Produto(s) Mineiro(s) provável(eis) de ser produzido(s) e
vendido(s), e como o Concessionário Mineiro pretende comercializar ou
vender o Produto Mineiro;

(c) descrição de qualquer plano de venda do Produto Mineiro para Associadas e
uma descrição de como o Concessionário Mineiro vai assegurar que os
preços de venda e quaisquer comissões e taxas associadas de cada
encomenda vendida a Associadas serão efectuados numa base justa do
mercado;

(d) descrição de como o Concessionário Mineiro prevê financiar o

desenvolvimento da mina;

(e) descrição de qualquer plano de financiamento por meio de empréstimos de
uma Associada incluindo uma descrição detalhada de como o
Concessionário Mineiro vai assegurar que os termos e condições de cada
empréstimo incluindo o período de pagamento, taxas de juros, e outras taxas

A a
81

82

8.3

22

não são mais do que seriam se os fundos fossem obtidos de outras fontes
não associadas;

(f) estudos económicos da renda e custos projectados da mineração, incluindo
vendas anuais, rendimento, custos de capital e custos operacionais,
amortização e outras deduções, lucros, fluxo da caixa, ano de início de
retorno do investimento e taxa interna de retorno anual;

(g) descrição dos planos de compra de bens e serviços a Associadas e uma
descrição detalhada de como o Concessionário Mineiro pretende assegurar
que os preços e quaisquer comissões e taxas associadas de cada encomenda
vendida a Associadas serão efectuados numa base justa do mercado;

(h) um plano sumarizado de como o Concessionário Mineiro pretende cumprir
as necessidades de emprego e formação do pessoal de acordo com a
Cláusula 18;

(i) descrição de como o Concessionário Mineiro tenciona cumprir o
estabelecido na Cláusula 13.3.5 sobre a compra de bens e serviços.

- FAS DESE

Submissão e aprovação do pedido de Concessão Mineira. O Concessionário
Mineiro fará um pedido de Concessão Mineira dentro da Área do Contrato e a
aprovação do pedido serão efectuado de acordo com a Lei de Minas.

O Ministro aprovará uma Capacidade Instalada razoável. O Concessionário
Mineiro especificará no seu Plano de Produção Mineira, apresentado como
suporte ao seu pedido de Concessão Mineira, a Capacidade Instalada da operação
planeada, e o Ministro aprovará a Capacidade Instalada proposta se for razoável.
Se o Ministro, considerar que a Capacidade Instalada não é razoável porque
materialmente inadequada, consideradas as circunstancias pertinentes, notificará o
Concessionário Mineiro, expressando as razões para a sua reprovação e o
Concessionário Mineiro poderá apresentar uma proposta revista. Se a proposta

revista for novamente reprovada, o Concessionário Mineiro pode submeter a
questão da razoabilidade da Capacidade Instalada a um Perito Independente, nos
termos estabelecidos na Cláusula 29. Se o Perito Independente determinar que a
Capacidade Instalada é razoável, a proposta da Capacidade Instalada será

aprovada.

Pré-condições da fase de Desenvolvimento. O Concessionário Mineiro iniciará o

Desenvolvimento dentro da Área do Contrato desde que tenha:

(a) obtida uma Concessão Mineira na área aonde a Mineração será
desenvolvida;

(b) obtido o título do Direito de Uso e Aproveitamento da Terra na área onde a
Mineração será desenvolvida;

23

(c) obtido uma Licença Ambiental e a aprovação do Programa de Gestão
Ambiental de acordo com o disposto na Cláusula 24.4;

(d) obtido do Ministro a aprovação da Capacidade Instalada das Operações
Mineiras realizada ao abrigo da Concessão Mineira dessa área;

(e) concluído um Acordo de Desenvolvimento da Comunidade Local de acordo
com o disposto na Cláusula 19;

(f) todos os direitos de Uso e Aproveitamento da Terra que pertençam a
Terceiros na Área do Contrato, tenham sido extintos, através do pagamento
ou depósito a favor de Terceiros das compensações devidas e as pessoas
reassentadas; e

(g) apresentada a Notificação do Início de Desenvolvimento ao MIREM, que
especifique a data em que o Concessionário Mineiro pretende começar a o
Desenvolvimento, que deve incluir um relatório escrito sobre o plano do
começo do trabalho, uma cópia da Concessão Mineira, uma cópia do Direito
de Uso e Aproveitamento da Terra, uma cópia da Licença Ambiental, uma
cópia do Acordo de Desenvolvimento Local, prova da aprovação do
Programa de Gestão Ambiental, e a quantidade da Produção Comercial.

8.4 Obrigação de trabalho na fase de Desenvolvimento. Desde que o Concessionário

Mineiro, ou qualquer Operador Mineiro ou os subcontratados tenham acesso a
transporte ferroviário e instalações portuárias para o manuseamento e
carregamento de produto minério para exportação, adequados, próprios para
atender à finalidade e atempado, mediante condições viáveis em termos
comerciais, O Concessionário Mineiro deve começar o Desenvolvimento no
prazo de 24 (vinte e quatro) meses a contar da data da emissão da licença
Ambiental ou da Autorização de Uso e Aproveitamento da terra, qualquer que
seja a primeira a ser atribuída. O Concessionário Mineiro investirá um mínimo de
US$50,000,000 (cinquenta milhões de dólares dos Estados Unidos da América)
em infraestruturais e Desenvolvimento na Área do Contrato. A não observância
pelo Concessionário Mineiro destas obrigações no prazo de vinte e quatro (24)
meses a contar da data da Notificação de Início pelo Concessionário Mineiro será
fundamento para resolver o presente Contrato e revogar a Concessão Mineira. As
obrigações do Concessionário Mineiro no âmbito deste artigo terminam com a
resolução deste Contrato ou extinção da Concessão Mineira por qualquer motivo,
incluindo, mas não limitado a, decisão pelo Concessionário Mineiro para resolver
este contrato como estipulado na Cláusula 28.

O Concessionário Mineiro Notificará o Director Nacional de Minas que a
despesa foi realizada. Após cumprimento das obrigações estabelecidas nos
termos das Cláusulas 7.3.1 sobre a despesa, o Concessionário Mineiro notificará o
Director Nacional de Minas e anexará à Notificação uma cópia do Relatório de
despesa cumulativa preparado de acordo com o disposto na Cláusula 20.6.

8.6 O Director Nacional de Minas notificará o Concessionário Mineiro sobre o

cumprimento da obrigação da despesa. No prazo de 45 (quarenta e cinco) Dias
8.6.1 Se o Director Nacional de Minas notificar o Concessionário Mineito que a

24

de Calendário a contar da recepção da Notificação apresentada pelo
Concessionário Mineiro, de acordo com o disposto na Cláusula 8.5, o Director
Nacional de Minas Notificará o Concessionário Mineiro sobre o cumprimento da
despesa nos termos do disposto nas Cláusulas 7.3.1 e 8.4 e, e se a obrigação não
tiver sido cumprida, os motivos por que ela não está satisfeita.

obrigação da despesa nos termos da Cláusula 7.3.1 e 8.4 não foi cumprida ou se a
mesma tiver sido tacitamente considerada como não tendo sido satisfeita nos
termos da Cláusula 8.6, o Concessionário Mineiro pode, conforme o caso,
emendar o Relatório da despesa cumulativa ou submeter a questão da satisfação
da obrigação da despesa nos termos da Cláusula 7.3.1 e 8.4 a um Perito
Independente nos termos do disposto na Cláusula 29.

8.6.2 Se o Perito Independente determinar que a obrigação da despesa nos termos da

Cláusula 7.3.1 e 8.4 foi satisfeita, o cumprimento da obrigação da despesa será
considerada aprovada nos termos deste Contrato.

CLÁUSULA 9 - FASE DE EXPLORAÇÃO MINEIRA

9.1 Obrigações da fase de Exploração Mineira. O Concessionário Mineiro deverá

cumprir todas as obrigações exigidas pela sua Concessões Mineira, bem como
todas as obrigações descritas na Lei de Minas e no presente Contrato.
Início da Produção Comercial. Desde que o Concessionário Mineiro, ou qualquer

Operador Mineiro ou os Subcontratados tenham acesso a transporte ferroviário e
instalações portuárias para o manuseamento e carregamento de Produto Mineiro
pata a exportação, adequados, próprios para atender à finalidade, e atempados,
mediante condições viáveis em termos comerciais, o Concessionário Mineiro
iniciará a Produção Comercial na Área de Concessão Mineira no prazo de 36
(trinta e seis) meses a contar da data da emissão da licença ambiental ou da
autorização de uso e aproveitamento da terra (inclusive em relação a qualquer
Infra-estrutura fora da Área a ser construída pela ou em benefício da
Concessionária Mineira), qualquer que seja a última a ser atribuída. Sem prejuízo
do disposto da Cláusula 28.3.1, se o Concessionário Mineiro não cumprir este
requisito, o Ministro poderá revogar a respectiva Concessão Mineira de acordo

com o disposto na Lei de Minas.

9.3 Notificação do início da Produção Comercial. O Concessionário Mineiro

notificará o Director Nacional de Minas antes do início da Produção Comercial e
antes de atingir a Produção Comercial da Concessão Mineira. Tal Notificação
deverá ser efectuada com uma antecedência de pelo menos 30 (trinta) Dias de
Calendário em relação ao início.

9.4 Obrigações de trabalho da fase de Ex ão Mineira.

Pa

25

9.41Notificação de alterações. O Concessionário Mineiro Notificará o Director
Nacional de Minas de qualquer alteração substancial nos métodos de operação,
alteração da extensão dos trabalhos e alterações no Plano de Produção Mineira.

942 O Concessionário Mineiro poderá apresentar um Plano de Produção Mineira

revisto. De tempos em tempos, a qualquer momento, mas nunca mais do que uma vez
por cada Ano Civil, o Concessionário Mineiro poderá apresentar um Plano de
Produção Mineira revisto e pode rever igualmente a estimativa da Capacidade
Instalada. O Ministro aprovará tal Capacidade Instalada revista se for razoável. Se a
aprovação do pedido da revisão da Capacidade Instalada não for concedida ou for não
indeferida no prazo de 45 (quarenta e cinco) dias a contar da data da entrega do
pedido pelo Concessionário Mineiro ao Ministro, o Concessionário Mineiro concorda
que a aprovação considera-se tacitamente indeferida. Se o Ministro considerar que a
Capacidade Instalada revista não é razoável porque é materialmente inadequada tendo
em conta todas as circunstâncias relevantes, deverá informar o Concessionário
Mineiro, explicitando os motivos do seu despacho. O Concessionário Mineiro poderá
apresentar uma nova proposta revista da Capacidade Instalada. Se tal alteração à
Capacidade Instalada não for aprovada, o Concessionário Mineiro poderá submeter o
assunto a decisão por um Perito Independente de acordo com a cláusula 29.3. Se o
Perito Independente decidir que a Capacidade Instalada proposta é razoável, a
Capacidade Instalada consider-se-á aprovada.

943 O Concessionário Mineiro deverá manter a Produção Comercial. Sujeito à

Cláusula 9.2, o Concessionário Mineiro deverá manter os níveis de Produção

Comercial na sua Área da Concessão Mineira, em cada ano, após o Ano Civil no
qual a Notificação do início de Produção Comercial dessa área tenha sido
apresentada ao Director Nacional de Minas, de acordo com o disposto na
Cláusula 9.3.

9.44 A Produção Comercial satisfaz os níveis mínimos das obrigações de trabalho. O
Governo concorda que o cumprimento pelo Concessionário Mineiro dos
requisitos especificados na Cláusula 9.4.3 de manutenção dos níveis de Produção

Comercial na Área da Concessão Mineira satisfazem as obrigações do
Concessionário Mineiro quanto à produção anual dessa Concessão Mineira.

9.4.5 Paralisação das Operações. Sujeito à Cláusula 9.4.2, o Concessionário Mineiro
deve manter a Produção Comercial na Área da Concessão Mineira durante 5
(cinco) anos consecutivos após ter apresentado a Notificação do início da
Produção Comercial de acordo com o disposto na Cláusula 9.3 relativamente a
essa Concessão Mineira.

5 Expansão, modificação de instalações, Desenvolvimento de depósitos adicionai
de Minério. Antes de realizar qualquer expansão de Operações Mineiras, de fazer
qualquer alteração de vulto em instalações e de desenvolver quaisquer depósitos
adicionais de Minério dentro da Área da Concessão Mineira, o Concessionário
Mineiro deverá submeter para aprovação pelo Director Nacional de Minas, uma
estimativa da Capacidade Instalada revista, o Produto Mineiro Comercial a ser

No

Se
26

produzido anualmente e os meios da sua produção, de acordo com o disposto na
Cláusula 9.4.2.

CLÁUSULA 10 - FASE DE RECUPERAÇÃO E ENCERRAMENTO

10.1 Obrigações da fase de recuperação e encerramento. O Concessionário Mineiro

deverá, relativamente à sua Licença de Prospecção e Pesquisa e Concessão
Mineira na Área do Contrato, cumprir todas as obrigações de recuperação e
encerramento descritas na Lei de Minas, no Regulamento Ambiental para a
Actividade Mineira, e no Plano de Gestão Ambiental e Programa de Gestão
“Ambiental aprovados nos termos daquele regulamento e do presente Contrato.

10.2 Recuperação da Área da Licença de Prospecção e Pesquisa. O Concessionário
Mineiro deverá recuperar, de modo contínuo, qualquer área da Licença de
Prospecção e Pesquisa perturbada pelas Operações Mineiras realizadas
relativamente a uma da Licença de Prospecção e Pesquisa durante e antes do fim
do prazo da mesma e deixá-la em condições razoavelmente similares às que
existiam antes da sua emissão.

10.3 Recuperação da Área da Concessão Mineira. O Concessionário Mineiro deverá
recuperar, de modo contínuo, qualquer área perturbada pelas Operações Mineiras
realizadas relativamente a uma Concessão Mineira, de acordo com o Programa de
Gestão Ambiental aprovado em conformidade com a Cláusula 24.3, durante e

antes do fim do prazo da Concessão Mineira.

10.4 Garantias financeiras. O Concessionário Mineiro é obrigado a apresentar e
manter as garantias financeiras nos tipos e valores aprovados no Programa de
Gestão Ambiental de acordo com a Cláusula 24.4.2.

10.5 Encerramento da Mina.

10.5.1 Declaração de encerramento. O Concessionário Mineiro Notificará o Director
Nacional de Minas com uma antecedência de 6 (seis) meses antes do
encerramento permanente da mina dentro da Área do Contrato, devendo tal
Notificação incluir os motivos da decisão do encerramento da mina.

2 Dever de manter segurança. O Concessionário Mineiro deverá tornar segura a
área perturbada pelas Operações Mineiras sob a sua Concessão Mineira antes de
esta expirar de modo a assegurar a segurança ao público e a futuros Utentes da
Terra. Esta obrigação inclui mas não se limita ao seguinte:

(a) todos os poços, incluindo os que permitem acessos e ventilação, deverão ser
permanentemente selados;

(b) todas as linhas de distribuição de energia usadas exclusivamente pelo
Concessionário Mineiro devem ser removidas;
27

(ce) todos os poços com declives pronunciados e escarpaduras artificiais devem
ser nivelados de tal modo a tornar a curva de nível e os limites seguros por
forma a evitar quedas inadvertidas, e onde for necessário, vedados e com
sinalização duradoira que indique a existência de perigo;

(d) todas as represas, quer sejam para água, entulhos ou resíduos, devem ser
seguras de modo a resistir a colapsos.

10.5.3 Programa de Encerramento da Mina. O Concessionário Mineiro deverá

desenvolver, e actualizar periodicamente, de cinco em cinco anos, como parte do
Programa de Gestão Ambiental, e em consulta com a autoridade local e a
Comunidade local, um Programa de Encerramento da Mina, o qual prepare a
comunidade local para o eventual encerramento das Operações Mineiras. Tal
programa deve ser articulado com o Acordo de Desenvolvimento Local em
conformidade com o disposto na Cláusula 19.2.2.

10.5.4 Remoção de bens móveis, imóveis e não removíveis. Sujeito a que o Governo

compre os bens móveis, imóveis e não removíveis em conformidade com o
disposto na Cláusula 22.2, o Concessionário Mineiro deverá, aquando do
encerramento da mina, remover todos os bens móveis. Todos os bens imóveis,
tais como edifícios, instalações e vedações (excepto os necessários para preservar
a segurança) devem ser demolidos e o local nivelado, excepto se a propriedade
dos bens for transferida para um usuário ou ocupante da terra ou para à
comunidade local. Os bens não removíveis, tais como represas de entulhos e
poços devem ser conservados seguros de acordo com o disposto na Cláusula
10.5.2. Sem prejuízo destes requisitos e das disposições do Regulamento da Lei
de Minas sobre o destino da propriedade, quaisquer bens móveis, imóveis e não
removíveis do Concessionário Mineiro que permaneçam no solo que
anteriormente tenha sido objecto de uma Concessão Mineira do Concessionário
Mineiro serão considerados abandonados e tornar-se-ão propriedade do Estado
sem quaisquer encargos.

CLÁUSULA 11 - DISPOSIÇÕES CAPACITANTES
11.1 Direito de Uso da Terra pelo Concessionário Mineiro. Sujeito ao disposto na

Cláusula 11.2 para o propósito de realizar as Operações Mineiras e sujeito à Lei
Aplicável e outras disposições deste Contrato, o Concessionário Mineiro terá os
direitos que a seguir são descritos, bem como a qualquer direito concedido por um
Título Mineiro dentro da Área do Contrato:

(a) o direito de entrar e ocupar a área de Prospecção e Pesquisa e a de
Concessão Mineira concedida ao Concessionário Mineiro dentro da Área do

Contrato;

(b) o direito exclusivo de ingressar e ocupar a área de Prospecção e Pesquisa e a
de Concessão Mineira concedida ao Concessionário Mineiro dentro da Área

28

do Contrato, após a extinção ou compensação de direitos de uso e ocupação
de Terceiros de acordo com a Lei Aplicável;

sujeito aos direitos de qualquer Terceiro e aos requisitos e restrições de uso
da terra, o direito de uso, de colocar ou construir, sobre ou sob a terra ou
água, as estradas, caminhos-de-ferro, tubos, condutos, esgotos, drenos,
arames, linhas ou outras infra-estruturas que sejam necessárias ou

(e)

apropriadas;

(d) o direito de utilizar infra-estruturas e outros bens do domínio público ou
património estatal nos termos do disposto na Cláusula 23;

(e) o direito de construir aeródromos e linhas férreas, portos e outras infra-
estruturas, instalações e estruturas razoavelmente necessárias para facilitar as
Operações Mineiras;

( o direito exclusivo de remover, tratar e dispor de sobrecarga, solos e sub-
solos, madeira e outro material, incluindo Minério e outras obstruções para
realizar perfurações, trincheiras de teste, galerias e outras escavações, tomar,
remover e, se necessário, exportar amostras incluindo amostras volumosas
para teste e análise num laboratório ou como parte de uma instalação piloto
ou para estudos e pesquisa de mercado;

11.2 Áreas reservadas e protecção de certos lugares. Em conformidade com a Lei de

Minas, o Concessionário Mineiro não deverá conduzir quaisquer operações,
durante a Prospecção e Pesquisa, Desenvolvimento, Mineração, e Processamento
em áreas reservadas ou áreas excluídas. O Governo concorda que depois da Data
Efectiva não qualificará qualquer área dentro da Área do Contrato como área
reservada ou excluída da Prospecção e Pesquisa ou Mineração a não ser que tal
reserva ou área excluída seja um lugar de significativa importância arqueológica.
O Concessionário Mineiro não conduzirá Operações de Prospecção e Pesquisa
em zonas de protecção parcial ou total sem a devida autorização, por escrito do
Ministro e da autoridade provincial competente. O Concessionário Mineiro
conduzirá as suas Operações Mineiras de forma a, sempre que seja possível,
minimizar os danos dos locais da Área de Contrato, às infra-estruturas e às
instalações de interesse histórico, cultural, religioso ou outro interesse público.

11.3 Excepção a novos minerais reservados. O Governo concorda que qualquer

mineral designado como reservado, ou excluído nos termos da Lei de Minas
depois da Data Efectiva, não deverá afectar os direitos adquiridos nos termos
deste Contrato.

11.4 O Concessionário Mineiro deverá respeitar os direitos de Terceiros durante a

Prospecção e Pesquisa. No exercício de direitos concedidos ao Concessionário
Mineiro na sua Licença de Prospecção e Pesquisa, este deverá tomar em conta
outros direitos de Terceiros reconhecidos ou concedidos pelo Estado como a
pastagem, pesca, água, corte de madeira, direitos inerentes à actividade agrícola,
e o direito à passagem, conduzindo as suas Operações de Prospecção e Pesquisa

29

de modo a minimizar, na medida do possível, a interferência com o exercício de
tais direitos por Terceiros.

11.5 oncessionário Minei ve itir de i r
durante a Mineração. Conforme estabelecido e de acordo com a Lei de Minas, o
Concessionário Mineiro deverá permitir a determinados Terceiros a utilização da
Área do Contrato sujeita à Concessão Mineira, incluindo a permissão para:

(a) pesquisas científicas por instituições educacionais e agências governamentais;

(b) acesso necessário através e por via da Área do Contrato a áreas adjacentes
desde que não interfira com as Operações Mineiras;

(c) a construção e usos de vias de água, canais, condutas, oleodutos, gasodutos,
esgotos, drenos, cabos, linhas de transmissão, estradas desde que não
interfiram com as Operações Mineiras.

11.6 As infra-estruturas devem obedecer ao estipulado. Sujeito à Lei Aplicável e aos
termos e condições deste Contrato, na planificação, construção, estabelecimento,
uso e manutenção de todas as infra-estruturas e edifícios necessários para as
Operações Mineiras, o Concessionário Mineiro deverá:

(a) consultar e coordenar as suas acções com quaisquer estudos e planos
regionais ou nacionais levados a cabo pelo ou para o Estado ou aprovados
pelo Estado;

(b) cumprir os padrões constantes dos tratados e da Lei Aplicável; e

(c) observar às instruções de carácter obrigatório emanadas da autoridade
regional ou nacional do Estado responsável pelo planeamento físico e
administração.

11.7 O Concessionário Mineiro é responsável pela compensação por danos causados.
O Concessionário Mineiro é responsável por qualquer dano directo causado por
si ou pelos seus subcontratados a qualquer propriedade, culturas, restrição ou
vedação de acesso à Área do Contrato por qualquer Pessoa com direitos de uso e
aproveitamento da terra ou com direito de servidão. Uma vez provada a
responsabilidade, o Concessionário Mineiro deverá pagar compensação às partes
lesadas conforme estabelecido na Legislação Aplicável.

11.8 O Concessionário Mineiro compensará e assistirá no reassentamento do:

da Terra. Se o Concessionário Mineiro considerar que a contínua presença de Utentes
e ocupantes da terra dentro da Área da Concessão Mineira é incompatível com as
Operações de Mineração ou Operações de Processamento, deverá compensar e
assistir no reassentamento de tais Utentes da terra, nos termos da legislação aplicável.
O Concessionário Mineiro pagará a compensação pela transferência ou percas do
direito de uso e aproveitamento da terra, edifícios, culturas, árvores económicas,
outras benfeitorias, percas de lucros derivados do uso da terra devido a ocupação ou

30

danificados pelo Concessionário Mineiro na condução de actividades no âmbito do
presente Contrato. A referida compensação deverá ser equivalente a um valor
monetário necessário para colocar tais utentes e ocupantes da terra em condições
substancialmente similares às que tinham antes de serem transferidos e deve
igualmente incluir um justo valor de mercado de qualquer cultura destruída bem como
custos de transferência resultantes do reassentamento. O Concessionário Mineiro será
igualmente responsável pela procura, incluindo os custos, de direitos de passagem
alternativas, direitos ao acesso ou qualquer reassentamento de habitantes locais cujas
restrições de acesso para ou reassentamento de qualquer terra seja necessária para as
Operações do Contrato. Os arranjos devem ser feitos e a compensação paga antes de
qualquer vedação da área ou transferência. Se o Concessionário Mineiro e tais Utentes
e ocupantes da terra não chegarem a acordo quanto ao valor da
compensação /reassentamento, eles podem solicitar o MIREM para fazer a mediação,
e o MIREM envidará os seus melhores esforços para apoiar nestes casos. Se os
Utentes da terra se recusarem a serem transferidos ou reassentados ou não concordem
no valor da compensação então estes ou o Concessionário Mineiro podem remeter o

caso ao tribunal competente.

11.9 Fotografia aérea. O Concessionário Mineiro deve obter autorização escrita das
entidades governamentais competentes, desde que indicadas antes de fazer
fotografias aéreas.

11.10 O MIREM assistirá o Concessionário Mineiro. O MIREM envidará os seus
melhores esforços para assistir, acelerar e procurar autorizações e/ou outros

actos a realizar pelo Governo, necessários ou desejáveis para o Concessionário
Mineiro executar as Operações Mineiras.

11.11 O MIREM assistirá a adquirir certa informação. O MIREM deverá, se fôr

solicitado pelo Concessionário Mineiro, envidar os seus melhores esforços para
assistir o Concessionário Mineiro a obter toda a informação geológica, de furos,
de Exploração Mineira e outra informação relativa à Área do Contrato, incluindo
mapas de localização de sondagens, detidas pelo MIREM ou por qualquer
entidade do Governo, sujeito ao pagamento das taxas normais cobradas pelas
entidades competentes. O disposto na presente Cláusula não se aplica a Dados
Mineiros ou informação que seja tratada como confidencial pelo Estado.

11.12 O Concessionário Mineiro pode exportar amostras. O Concessionário Mineiro
pode remover, transportar, analisar e exportar minerais para ensaio,
processamento, exames laboratoriais, análise e pesquisa de mercados e dispôr de
tais amostras desde que tal exportação e disposição sejam feitas em cumprimento
dos procedimentos especificados na Lei de Minas.

11.13 O Concessionário Mineiro deve pagar os encargos habituais. O Concessionário

Mineiro pagará as taxas e os encargos aplicáveis por quaisquer serviços, infra-

31

estruturas usadas e direitos especiais concedidos ao Concessionário Mineiro pelo
Governo a pedido daquele e em conexão com as Operações Mineiras.

11.14 Cooperação em caso de conflito de direitos. O Concessionário Mineiro pode

exercer todos os direitos descritos nesta Cláusula durante a vigência do Contrato
e o MIREM deverá cooperar com o Concessionário Mineiro em esforços

conjuntos para reduzir qualquer interferência ou dificuldades que possam surgir
de Terceiros operando com direitos conflituosos.

CLÁUSULA 12 - DIREITOS E OBRIGAÇÕES DAS PARTES

des do Concessionário Mineiro. O Concessionário Mineiro terá todas as

obrigações impostas por este Contrato, pela Lei Aplicável e as impostas pela
Concessão Mineira de acordo com a Lei de Minas.

12.2 Direitos do Concessionário Mineiro, do Operador Mineiro e dos Subcontratados.

Sujeito às restrições impostas por este Contrato e pela Lei Aplicável, o
Concessionário Mineiro, Operador Mineiro e dos Subcontratados terão todos os
direitos conferidos nos termos do presente Contrato, da Lei Aplicável, das
Licenças de Prospecção e Pesquisa e das Concessões Mineiras dentro da Área do
Contrato, incluindo mas não limitado aos seguintes direitos:

(a)
(b)

(o)

[o

o direito exclusivo de conduzir todos os tipos de Operações de Prospecção
e Pesquisa dentro da área da Licença de Prospecção e Pesquisa;

o direito exclusivo de conduzir todos os tipos de Operações de Prospecção
e Pesquisa, Desenvolvimento, Operações Mineiras e Operações de
Processamento dentro da área da Concessão Mineira;

construir todas as instalações industriais, administrativas, residenciais,
médicas e outras instalações, edifícios ou infra-estruturas necessárias para as
Operações Mineiras;

dispor livremente da sua propriedade e organizar o seu empreendimento
como entender;

contratar e demitir trabalhadores, obter as necessárias permissões de
trabalho, vistos e documentos de residência para os seus trabalhadores
estrangeiros;

utilizar a água, madeira e outros materiais dentro da área de Prospecção e
Pesquisa para os propósitos das Operações de Prospecção, mas não para
fins comerciais ou venda, a menos que seja parte de um amplo programa de
Desenvolvimento Local;

utilizar uma porção da Área da Concessão Mineira para agricultura ou
criação de gado ou criação de animais, para produzir alimentos e bens de
consumo ou materiais para consumo por aqueles que estejam envolvidos
com as Operações Mineiras;

importar os necessários bens, serviços e fundos;

A as

32

(i) fazer amostragem em granel e processamento experimental de Recursos
Minerais dentro da Área do Contrato, desde que tal não exceda o limite que
seja razoável para determinar o potencial mineiro;

() dispor livremente de todo o Produto Mineiro extraído no decurso das

Operações de Prospecção e Pesquisa, desde que o Concessionário Mineiro

não realize Operações Mineiras e desde que o declare ao Director Nacional

de Minas e pague o imposto sobre a produção, taxas e outros impostos
aplicáveis;

vender, exportar e dispor do Produto Mineiro obtido nas suas Concessões

Mineiras dentro da Área do Contrato em mercados estrangeiros e nacionais;

() dispor do Produto Mineiro obtido através da sua Licença de Prospecção e

(8)

Pesquisa dentro da Área do Contrato, em mercados domésticos;
(m) durante a vigência da Concessão Mineira, e durante os 6 (seis) meses
subsequentes, sem qualquer formalidade particular, transportar ou ter os
produtos das suas operações, incluindo o Produto Mineiro, transportados
para locais de armazenamento, tratamento e despacho;
se o Estado celebrar contratos com outros Estados destinados a facilitar o
transporte de produtos através do território de outros Estados, todas as

(m)

vantagens provenientes de tais acordos;

estabelecer instalações de Processamento dentro de Moçambique para
acondicionamento, tratamento, refinação e transformação, incluindo o
trabalho com os metais e ligas, compostos ou derivados brutos de tais

o

substâncias mineiras; e

(p) adquirir, usar e operar, de acordo com a Lei Aplicável, rádio e outros meios
de comunicação, helicópteros, aviões não militares ou outros meios de
transporte, juntamente com equipamentos e meios auxiliares necessários
para as Operações Mineiras.

123 Obrigações do Governo. O Governo, em relação ao seu relacionamento com o
Concessionário Mineiro, terá todas as obrigações impostas por este Contrato pela
Lei Aplicável e pelas Licenças de Prospecção e Pesquisa e Concessões Mineiras
dentro da Área do Contrato.

124 Direitos do Governo. Sujeito a quaisquer restrições impostas por este Contrato e
pela Lei Aplicável, o Governo deve ter todos os direitos acordados sob este
Contrato e a Lei Aplicável.

CLÁUSULA 13 - MÉTODO DE OPERAÇÃO

13.1 O Concessionário Mineiro deve ser uma pessoa colectiva. Durante a vigência
deste Contrato, o Concessionário Mineiro deve ser uma pessoa colectiva

constituída quer como uma pessoa colectiva pública ou privada à luz das leis de
Moçambique.

13.2 As operações devem estar de acordo com práticas aceites. Durante a vigência
deste Contrato, o Concessionário Mineiro deverá conduzir as Operações

33

Mineiras de forma segura e correcta e cumprir todas as obrigações aqui
estabelecidas de acordo com a Lei Aplicável e com as melhores práticas e padrões
internacionalmente aceites de Prospecção e Pesquisa, Exploração Mineira e
Ambiental, e terá plena responsabilidade de assegurar o cumprimento e assumir
todos os riscos dele decorrente.

13.21 Resolução de disputas em caso de conflito. No caso de ocorrer uma disputa

13,3

entre as Partes no âmbito do disposto na Cláusula 13.1, sobre os significados da
boa prática de trabalho, ou melhores práticas e padrões internacionais de
Prospecção e Pesquisa, Exploração Mineira e Ambiental, qualquer das Partes
pode submeter o diferendo para resolução, de acordo com a Cláusula 29.

Indemnização e isenção de responsabilidades por operações anteriores.

13.4

O Concessionário Mineiro deverá indemnizar o Estado por qualquer acção ou
revindicação ao Estado resultante de algum acto ou omissão por parte do
Concessionário Mineiro na implementação deste Contrato. O Concessionário
Mineiro não terá responsabilidade directa ou derivada que seja consequência das
Operações de Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras ou
Operações de Processamento e outras operações relacionadas com qualquer
parte da Área do Contrato realizadas por Terceiros antes da Data Efectiva deste

Contrato.
Operadores Mineiros, Subcontratados, pagamentos a Associadas, preços e custos

de transferências, bens e serviços locais.

134.1 Operadores Mineiros e Subcontratados. O Concessionário Mineiro pode

134,

indicar Operadores Mineiros ou outros Subcontratados incluindo Associadas do
Concessionário Mineiro para realizar os seus direitos e obrigações, desde que:

(a) o Concessionário Mineiro permaneça sempre integralmente responsável pelo
cumprimento das suas obtigações nos termos estabelecidos neste Contrato;

(b) os Operadores Mineiros ou Subcontratados sejam | seleccionados
prudentemente e de acordo com os padrões da indústria; e

(c) os Operadores Mineiros e Subcontratados não tenham quaisquer direitos ou
obrigações relativamente a este Contrato que sejam autónomos ou
independentes dos direitos e obrigações do Concessionário Mineiro.

2 Pagamento a Associadas. Quaisquer pagamentos a qualquer Associada pela

execução ou prestação de qualquer serviço ou pela aquisição de quaisquer bens
relacionados com as Operações Mineiras, seja por via de um contrato formal ou
qualquer outra, tal como o apoio com pessoal, deverão ser documentados de forma

detalhada e deverão ser razoáveis e competitivos relativamente a honorários e preços
cobrados por Terceiros por serviços e bens equivalentes, e não deverão ser superiores

aos honorários e preços mais vantajosos cobrados por tal Associada a Terceiros por
34

serviços e bens equivalentes. Se o MIREM entender que o pagamento feito pelo
Concessionário Mineiro a uma Associada pela execução ou prestação de qualquer
serviço ou pela aquisição de quaisquer bens não é razoável e competitivo como
honorários e preços cobrados por terceiros por serviços e produtos equivalentes, o
Director Nacional de Minas, em articulação com a Autoridade Tributária competente,
procederá ao ajuste de tais montantes de forma a reflectir o pagamento que deveria ter
sido feito tendo em conta os preços de mercado para operações similares numa base
independente do mercado, para efeitos de cálculo de quaisquer impostos ou
contribuições pagáveis ao Governo.
13.4.3 Registo exacto de compras. Sempre que o Concessionário Mineiro empregue
um agente de compras, todos os preços de bens devem ser discriminados e

reflectir o preço real dos bens, quaisquer comissões ou descontos e quaisquer
taxas pelos serviços do agente.

13.44 “Transferências de preços ou de custos. O Concessionário Mineiro
compromete-se a não realizar transacções que impliquem transferências de
preços ou de custos na venda do Produto Mineiro e na aquisição de bens e
serviços que possam resultar numa redução ou perca ilegítima de rendimentos

tributários do Governo.

13.4.5 Preferência por bens e serviços moçambicanos. O Concessionário Mineiro e

todos os que trabalhem para si devem dar preferência a Pessoas Moçambicanas
para todos os contratos de construção, fornecimento ou serviços (incluindo frete
e transporte), desde que ofereçam preços, quantidades, qualidade e prazos de
entrega que sejam pelo menos equivalentes. O Concessionário Mineiro deverá
dar preferência a bens e serviços disponíveis em Moçambique que sejam de
qualidade comparável internacionalmente, estejam disponíveis nos prazos
solicitados e em quantidades suficientes e sejam oferecidos a preços competitivos
no momento da entrega. O Concessionário Mineiro concorda que deverá iniciar e
manter um sistema através do qual todas as aquisições de bens e serviços
associadas com as Operações Mineiras, após a outorga da primeira Concessão
Mineira, sejam publicitadas através de publicação em jornais moçambicanos ou
de um »ebsite apropriado.

13.4.6 Conflitos ! iadas, informações de mentos e compras
preferenciais. Se existir qualquer disputa entre as Partes decorrente do disposto
nas Cláusulas 13.3.2, 13.3.3, 13.34 ou 13.3.5, qualquer das Partes poderá
submeter a matéria para decisão de acordo com o estabelecido na Cláusula 29.

13.5 Gestor residente e representante. Durante a vigência do presente Contrato, o

Concessionário Mineiro deverá confiar a gestão das Operações Mineiras a um
gestor residente em Moçambique e, na sua ausência, a um substituto residente em
Moçambique, cujo nome deverá ser Notificado ao MIREM no prazo de 30

35

(trinta) Dias de Calendário após a Data Efectiva. Este gestor residente ou, na sua
ausência, o seu substituto, será o representante oficial do Concessionário Mineiro
em Moçambique e deverá ter poderes para, em nome do Concessionário Mineiro,
realizar todos os actos necessários para executar as Operações Mineiras de
acordo com a Lei de Minas e o estabelecido no presente Contrato. O
Concessionário Mineiro deverá Notificar o Director Nacional de Minas, no prazo
de 14 (catorze) Dias de Calendário, de qualquer alteração da pessoa indicada

como gestor residente.

13.6 Manutenção e Inspecção

Equipamento a ser mantido em condições de s nça. O Concessionário
Mineiro deverá ter e manter toda a maquinaria, equipamento e outros bens
adquiridos para as Operações Mineiras em condições de trabalho boas e seguras.

13.6.2 Método de determinação do volume de Produto Mineiro Comercial. O método
de medição ou pesagem de Produto Mineiro extraídos para venda comercial ou
qualquer outra forma de transmissão comercial será sujeito a aprovação do
MIREM, e este terá o direito de, a qualquer momento, testar ou examinar
quaisquer aparelhos de medição ou pesagem, na forma, intervalos e meios que
entenda convenientes. O Concessionário Mineiro não deverá fazer qualquer
alteração no método ou métodos de medição e/ou pesagem utilizada ou em
quaisquer aparelhos, equipamento ou outra maquinaria utilizada para esses efeitos
sem o consentimento por escrito do MIREM, que deverá sempre exigir que
nenhumas alterações possam ser efectuadas sem a presença de um representante
autorizado da DNM.

13.6.3 Efeitos de métodos ou aparelhos de medição deficientes. No caso de se

detectar qualquer defeito ou alteração nos aparelhos de medição ou métodos, tal
alteração ou defeito deve ser imediatamente reparado. Excepto se o
Concessionário Mineiro demonstrar o contrário de forma satisfatória ao Director
Nacional de Minas, presume-se que tal deficiência ou alteração existiu nos 3 (três)
meses precedentes ou desde a data do último teste e exame do equipamento,
consoante o que seja o menor período, e serão consequentemente ajustados
quaisquer pagamentos devidos ao Estado relativamente às Operações Mineiras
afectadas.

13.6.4 O MIREM pode observar e fiscalizar. Sem prejuízo de quaisquer obrigações ou
direitos do MIREM a observar ou fiscalizar qualquer operação no âmbito de
Licenças de Prospecção e Pesquisa ou Concessões Mineiras, o MIREM poderá,
através de representantes devidamente credenciados, observar a condução das
Operações Mineiras pelo Concessionário Mineiro na Área do Contrato e também
fiscalizar, examinar e auditar todos os bens, contas, registos, maquinaria,
equipamento, Dados Minerais e informação mantida pelo Concessionário

Mineiro relativamente a tais Operações Mineiras.

13.6.

36

5 O MIREM suportará todos os custos de observação e fiscalização. No

exercício dos seus direitos de observação, exame e auditoria estabelecidos na
Cláusula anterior ou qualquer outra Cláusula do presente Contrato, o MIREM
deverá suportar todos os encargos decorrentes, excepto os relativos a
apresentação de documentos pelo Concessionário Mineiro a que o MIREM tenha
direito a ter acesso ou que sejam necessários para efeitos de qualquer auditoria,
incluindo a verificação dos preços de compra de qualquer bem ou serviço
adquirido ou preços de venda de qualquer bem ou Produto Mineiro. O
Concessionário Mineiro deverá ainda fornecer ao MIREM ou aos seus
representantes autorizados, sem qualquer custo, qualquer assistência e meios que
sejam razoavelmente necessários e que estejam normalmente disponíveis para o
Concessionário Mineiro e seus funcionários e representantes na condução das
Operações Mineiras, de forma a assegurar o efectivo exercício dos direitos acima
referidos de inspecção, exame e auditoria.

13.6.6 Poderes do Estado não reduzidos contratualmente. Nada no presente Contrato

deverá ser interpretado como limitando por qualquer forma os direitos do Estado
nos termos de qualquer Lei Aplicável ou competência legal de auditar, examinar
ou fiscalizar os bens, contas, registos, Dados Minerais e informação mantida pelo
Concessionário Mineiro relativamente às Operações Mineiras.

CLÁUSULA 14 - FINANCIAMENTO

141

14.2

e

Boas práticas financeiras. A fonte e método de financiamento das Operações
Mineitas no âmbito deste Contrato deverão ser efectuados de acordo com as
boas práticas financeiras prevalecentes na indústria mineira internacional.

O Concessionário Mineiro poderá determinar meios de financiamento. O

Concessionário Mineiro poderá determinar em que medida o financiamento das
Operações Mineiras serão efectuadas através da emissão de acções do
Concessionário Mineiro (ou sucessor) através de empréstimos pelo
Concessionário Mineiro ou por uma Associada ou por quaisquer outros meios.
Contudo, nenhum financiamento das Operações Mineiras mesmo que
promovida por uma Associada ou não Associada deverá resultar numa dívida
financeira que exceda 80% (oitenta por cento) do financiamento total das
Operações Mineiras, quer seja prestado por uma Associada ou outro Terceiro.

Financiamento a ser efectuado numa base razoável. Qualquer empréstimo a
longo prazo ou outro financiamento concedido ao Concessionário Mineiro ou a
uma Associada para as Operações Mineiras deverá ter condições de reembolso e
taxas de juros efectivas (incluindo descontos, balanços de compensação e outros

custos de obtenção de tais empréstimos) que sejam razoáveis e apropriados para

37

o Concessionário Mineiro nas circunstâncias prevalecentes nos mercados
financeiros internacionais.

44 O Concessionário Mineiro deverá cumprir a lei sobre empréstimos externos. O

Concessionário Mineiro deverá cumprir todos os procedimentos especificados
na Lei Aplicável relativamente à contratação e reporte de empréstimos externos.

14.5 Possibilidade de alterações para facilitar financiamento. É reconhecido que uma
porção do financiamento das Operações Mineiras pode ser efectuado através de

capitais próprios e alheios, e que o Concessionário Mineiro pode estar sujeito a
requisitos de reporte ou outros pelas bolsas de valores e para regular reembolso
de capital e juros dos seus empréstimos. Além disso, reconhece-se que o sucesso
do Concessionário Mineiro em ter disponível financiamento para as suas
operações e instalações conexas depende em grande parte das garantias que
possam ser dadas pelo Concessionário Mineiro aos seus financiadores de que
estes terão um certo e razoável grau de controlo sobre a tesouraria dos projectos
a serem financiados. Assim, o MIREM deverá, na medida em que tal seja
consistente com a ei Aplicável e interesses nacionais, considerar
favoravelmente qualquer pedido do Concessionário Mineiro para alteração,
interpretação ou aplicação do presente Contrato que seja necessária para o
Concessionário Mineiro obter com sucesso o financiamento para as Operações
Mineiras no âmbito do Contrato.

14.6 Financiamento por Associada tá iv rovado. No caso de
qualquer empréstimo ou outra facilidade financeira para Operações Mineiras na
Área do Contrato que requeira reembolso a ser prestado por uma Associada, as
cópias de todos os contratos de mútuo e outros acordos ou arranjos financeiros
deverão ser apresentadas ao MIREM para aprovação nos termos da Lei Aplicável.
O Ministro não deverá de forma irrazoável reter a aprovação, mas poderá fazê-lo
se os termos do financiamento, tais como condições de reembolso, taxas de juro
efectivas, plano de amortização, taxas e outras matérias como descontos, balanços
de compensação e outros custos decorrentes de tal financiamento não sejam
razoáveis e apropriados par o Concessionário Mineiros mineiras nas
circunstâncias prevalecentes nos mercados financeiros internacionais. O Ministro
não deverá aprovar nenhuma livrança, obrigação ou mútuo que tenha um
dividendo ou taxa de juros superior a LIBOR mais quatro por cento (4%).

14.7 Disputas relacionadas com financiamentos. Se existir qualquer disputa entre as
Partes decorrente do disposto nas Cláusulas 14.3, 14.4, ou 14.6, qualquer das

Partes poderá submeter a questão para decisão por um Perito Independente, de
acordo com o estabelecido na Cláusula 29.

=
38

LA! - QUESTÕES FISCAIS

CLÁUSULA 15 - QUESTÕES FISCAIS

15.1 Princípios gerais.

O Concessionário Mineiro, o Operador Mineiro e os seus Subcontratados, estarão
sujeitos durante o período de realização das Operações Mineiras, à Lei Aplicável em
Moçambique em matéria do regime fiscal.

15.11 Durante a vigência deste Contrato, o Concessionário Mineiro e o Operador
Mineiro terão direito a incentivos fiscais e isenção de direitos aduaneiros nos termos
da Lei n.º 13/2007, de 27 de Junho.

15.1.2 Deduções de prejuízos fiscais
Os prejuízos fiscais apurados em determinado exercício, caso haja, são deduzidos,
havendo-os, em um ou mais dos cinco exercícios posteriores.

15.2 Imposto Sobre a Produção Mineira

O Concessionário Mineiro deverá pagar o Imposto Sobre a Produção Mineira que
incide sobre o valor da quantidade do Produto Mineiro extraído da terra, em resultado
de actividade mineira exercida no território nacional ao abrigo ou não de título
mineiro, à taxa de 3%, independentemente da venda, exportação ou outra forma de
disposição do Produto Mineiro.

15.3.1 Correcção da Base Tributável
A administração tributária do domicílio do sujeito passivo, pode proceder a
correcções, alterando o valor tributável declarado, se:

a) houver anomalias e incorrecções nos documentos de venda ou falta dos mesmos
de forma a não permitir a comprovação e quantificação directa e exacta dos
elementos indispensáveis à determinação do valor do Produto Mineiro; e

b) a venda ou outra forma de disposição tiver sido realizada por montante inferior ao
valor nominal de mercado ou tiver sido realizada sem ter em conta os critérios
comerciais.

15.4 O valor das despesas incorridas pelo Concessionário Mineiro na construção e
reabilitação de estradas, linhas férreas, portos e aeroportos públicos, sistemas de
fornecimento e escoamento de águas, sistemas de fornecimento de energia eléctrica,
escolas públicas, hospitais e clínicas médicas e dentárias, incluindo equipamentos,
ambulâncias e fornecimentos, bem como outras obras e infra-estruturas de serviços
públicos e para fins sociais e projectos relativos à comunidade de acolhimento são
custos cuja dedutibilidade à matéria colectável efectua-se nos termosdos artigos 22, 31,
34 e 35, todos do Código do Imposto sobre o Rendimento das Pessoas Colectivas em

vigor.
15.5 O Concessionário Mineiro beneficiará do regime de importação temporária

mediante garantia dos encargos aduaneiros, na importação de equipamento,
maquinaria, materiais específicos, sondas, acessórios desde que tenham marcas e

39

referências através dos quais é possível fazer as necessárias confrontações no caso de
reexportação.

15.6.1 O valor de um mútuo recebido ou reembolsado pelo Concessionário Mineiro
não é considerado rendimento sujeito a tributação e as contribuições de capital
realizadas pelos sócios do Concessionário Mineiro não são consideradas como sendo
rendimento sujeito à tributação.

15.6.2 Os rendimentos de natureza financeira, tais como juros, dividendos e outras
participações em lucros, descontos, ágios, transferências, diferenças de câmbios
realizados, prémios na emissão de obrigações serão considerados proveitos.

15.6.3 Os encargos de natureza financeira, tais como juros de capitais alheios
aplicados na exploração, descontos, ágios, transferências, diferenças de câmbio
realizadas, gastos com operações de crédito, cobrança de dívidas de divisas e emissão
de acções, obrigações e outros valores mobiliários e prémios de reembolso serão
considerados custos.

CLÁUSULA 16 - OFERTA DE PARTICIPAÇÃO SOCIAL AO ESTADO E A
NACIONAIS

O Concessionário Mineiro colocará à disposição:

16.1.1 uma participação de 5% do seu capital social, reservada a pessoas singulares
moçambicanas, a ser listada na Bolsa de Valores de Moçambique por meio de
oferta pública, no prazo de 5 anos da data de início da Exploração Mineira; E

16.1.2. uma participação de 5% do seu capital social reservada ao Estado de forma

gratuita., representado pela Empresa Moçambicana de Exploração Mineira - EMEM-

SA

16.2 Valor mínimo de contribuição anual O Concessinário Mineiro garantirá um valor
mínimo anual de benefícios financeiros atribuíveis ao Estado não inferior a 35%
(do total do lucro anual apurado para efeitos fiscais em cada exercício
económico respectivo), nos termos do art. 69 do Decreto nº16/2012, de 4 de
Julho.

16.3 Ganhos Extraordinários O Concessinário Mineiro garante que em caso de
ganhos extraordinários resultantes das situações previstas no artigo 67 do
Decreto nº16/2012, de 4 de Julho, o valor desses ganhos serão repartidos em
proporções iguais para ambas as partes (50% para cada parte).

CLÁUSULA 17 - REGIME CAMBIAL
17.1 Regime cambial. O Concessionário Mineiro observará sempre as normas e
formalidades referentes a transacções cambiais que estejam ou venham a estar

periodicamente em vigor na República de Moçambique.

17.2 Contas - O Concessionário Mineiro terá o direito, mas não a obrigação de:
40

(a) Abrir e manter uma ou mais contas em moeda moçambicana, em qualquer
banco na República de Moçambique e dispor livremente das quantias aí
depositadas sem restrição. Essas contas poderão ser creditada com:

(i) as receitas resultantes da conversão em moeda moçambicana, nos
termos da alínea (c) da Cláusula 17.2, de fundos em moeda estrangeira
depositados nas contas externas referidas na alínea (b) da Cláusula
17.2;e

(ii) as quantias recebidas em moeda moçambicana com respeito a fundos
relacionados com as Operações Mineiras, incluindo a venda do
Minério ou qualquer renda, reembolso ou outro crédito recebido pelo
Concessionário Mineiro que se apliquem a encargos lançados às contas
nos termos deste Contrato;

(b) Abrir e manter uma ou mais contas em moeda estrangeira em qualquer
banco da República de Moçambique autorizado pelo Banco de
Moçambique para o efeito, a fim de livremente importar e depositar em tais
contas os fundos necessários para a realização das Operações Mineiras; e

(c) Converter para moeda moçambicana a moeda estrangeira convertível aceite
por bancos na República de Moçambique à taxa de câmbio utilizada pelos
bancos comerciais que operam na República de Moçambique.

Mediante requerimento dirigido ao Banco de Moçambique e segundo os
procedimentos em vigor, o Concessionário Mineiro terá direito a autorização
especial para abertura e movimentação de contas bancárias no exterior junto
de bancos que sejam correspondentes de bancos licenciados em
Moçambique, para depositar as receitas de vendas, outros fundos
provenientes de qualquer outra fonte lícita e pagamentos feitos no exterior ao
abrigo deste Contrato.

(a) Aprovada (s) a(s) conta(s), o Concessionário Mineiro tem a obrigação de
informar ao Banco de Moçambique o(s) número(s) de conta(s) e seu banco
de domicílio no prazo de 45 dias.

2 A porção das receitas a manter no exterior deverá ser na percentagem que

permita o pagamento das despesas inerentes ao Contrato, devendo o
remanescente ser repatriado para um banco em Moçambique ou mantido no
seu correspondente exterior no prazo de 180 dias após as exportações dos
bens.

17.23 (a) O Concessionário Mineiro obriga-se a relatar periodicamente a

movimentação das contas referidas na Cláusula 17.2.1. O Concessionário
Mineiro deverá instar o seu banqueiro a informar ao Banco de Moçambique
cópias dos extractos trimestrais de tais contas. O Banco de Moçambique terá
o direito de ordenar auditorias a tais contas. Às despesas com quaisquer
auditorias serão consideradas custos recuperáveis suportados pelo
Concessionário Mineiro. O Concessionário Mineiro renuncia os seus direitos
de sigilo bancário em benefício do Banco de Moçambique, em relação às
contas acima referidas de modo a facilitar tais auditorias.
17.3

ps
mo

[=

prá
x)

a

E

[a

(b) Sem prejuízo da taxa liberatória devida, o Concessionário Mineiro terá o
direito de, livremente, declarar e pagar dividendos aos seus accionistas e de
transferi-los para o estrangeiro, nos termos da legislação cambial em vigor.

(c) O pagamento de impostos ao Estado deve ser feito em moeda nacional. Para
efeitos de pagamento de impostos, o Concessionário Mineiro deverá obter a
moeda nacional por contrapartida de venda de moeda estrangeira ao Banco
de Moçambique.

O Concessionário Mineiro terá o direito de vender o Produto Mineiro a
Associadas ou a Terceiros situados fora de Moçambique em moeda estrangeira
pagável no exterior e em Moçambique.

Mediante aprovação prévia do Banco de Moçambique e segundo legislação em
vigor o Concessionário Mineiro poderá contrair empréstimos externos, pagar
juros, capital e outras despesas.

Os trabalhadores, contratados e Subcontratados estrangeiros do Concessionário
Mineiro, do Operador Mineiro ou dos Subcontratados têm o direito de receber
em qualquer moeda que não em moeda Moçambicana a totalidade ou qualquer
parte das suas remunerações no exterior de Moçambique, bem como de
transferir para uma conta no exterior o respectivo salário e pagamentos
contratuais recebidos em moeda estrangeira livremente convertível em
Moçambique do Concessionário Mineiro relativamente a serviços prestados para
as Operações Mineiras.

O registo de investimento directo estrangeiro será efectuado como se segue:

a) Mediante cópia do borderaux bancário emitido pelo banco do Concessionário
Mineiro comprovando a recepção da moeda estrangeira a favor do
empreendimento, quando o investimento seja feito através da entrada da
moeda estrangeira;

b) Mediante apresentação dos Documentos Únicos [de importação], quando o
investimento seja feito através da importação de equipamento, maquinaria e
outros bens materiais previstos nos termos do Contrato;

c) Com base em despesas devidamente contabilizadas e confirmadas por
empresa de auditoria autorizada pelo Ministério das Finanças a operar em
Moçambique, incorridas em operações de reconhecimento, prospecção e
pesquisa, desenvolvimento.

Em todo omisso serão aplicadas as regras constantes na legislação cambial em
vigor.

Para efeitos do disposto na alínea f) do artigo 28, da Lei n.º 11/2009, de 11 de
Março de 2010, as Partes acordam que o Concessionário Mineiro, os
Operadores Mineiros e os Subcontratados são considerados casos especiais, bem
como que o decreto que aprova este Contrato é considerado legislação especial.
CLÁUSULA 18 - EMPREGO DE PESSOAL
181 Conformidade com os padrões laborais. O Concessionário Mineiro deverá
cumprir a Lei Aplicável relativamente a contratações, padrões e segurança

laboral.

js
ho

Preferência por contratação local. Sujeito ao disposto nas Cláusulas 18.3 e 18.4,
o Concessionário Mineiro deverá dar preferência a cidadãos moçambicanos e
preparar programas de formação e recrutamento, às expensas suas, por forma a
identificar cidadãos moçambicanos devidamente qualificados e com aptidão para
adquirir as necessárias qualificações e experiência.

18.3 Preferência por profissionais Moçambicanos. Sujeito ao disposto na Cláusula
18.4, O Concessionário Mineiro deverá dar preferência a cidadãos moçambicanos
oriundos de em qualquer local, para contratação de posições para as quais seja
necessário um nível universitário.

18.4 Direito a empregar especialistas estrangeiros.

Considerando o nível de especialização e qualificação exigidos pelo Projecto e nos
termos da lei aplicável, o Concessionário Mineiro e seus Subcontratados podem
contratar mão-de-obra estrangeira globalmente, em média, não mais que:

a) 30% (trinta por cento) do total de trabalhadores durante a Fase de
Desenvolvimento de Projecto,

b) 20% (vinte porcento) do total dos trabalhadores após os primeiros 5 (cinco)
anos da Fase de Desenvolvimento, percentagem considerada numa base anual

c) 10% (dez porcento) do total dos trabalhadores após o fim da Fase de
Desenvolvimento, percentagem considerada numa base anual.

18.5. Em circunstâncias em que o Concessionário Mineiro, seus Operadores Mineiros
e Subcontratados envidaram os melhores esforços para recrutar e treinar cidadãos
Moçambicanos e o Concessionário Mineiro, mesmo assim, corre o risco de incumprir
a sua obrigação nos termos da Cláusula 9.2, e desde que o Concessionário Mineiro
obtenha o parecer da entidade competente sobre a pertinência ou não da contratação
de mão-de-obra estrangeira em percentagens superiores às acima indicadas, conforme
o previsto na alínea e) do número 1 do artigo 10 do Regulamento de contratação de
cidadãos de nacionalidade estrangeira para os sectores de petróleos e minas, aprovado
pelo decreto nº 63/11, de 7 de Dezembro, os limites percentuais acima indicados

devem ser revistos.

18.4 oncessionário Minei verá apresentar programas de formação e emprego
para moçambicanos nas áreas cobertas pela Licença de Prospecção e Pesquisa.
Sujeito ao disposto na Cláusula 18.8, o Concessionário Mineiro deverá

Pa
43

apresentar anualmente ao MIREM, para a Licença de Prospecção e Pesquisa e
Concessão Mineira na Área do Contrato, no prazo de 30 (trinta) dias, o
programa de emprego e formação de moçambicanos a ser seguido durante o
Ano Civil subsequente. Tal programa deverá incluir o número previsto de
trabalhadores, as suas categorias (não qualificados, qualificados, administrativos,
técnicos e gestão) e a sua origem (das comunidades de acolhimento ou vizinhas,
de qualquer outro local em Moçambique ou no estrangeiro). O programa deve
também descrever as actividades de formação planeadas e qualquer uso
planeado de Subcontratados. O nível de emprego e formação deve ser adequado
a natureza e extensão das Operações de Prospecção e Pesquisa e não deverá
afectar a sua conducta de forma eficiente e económica.

18.6 O essionári ineiro deverá apresentar programas de formação e

para moçambicanos para a Concessão Mineira. Sujeito ao disposto na Cláusula
18.8, o Concessionário Mineiro deverá apresentar anualmente ao MIREM, para

a Licença de Prospecção e Pesquisa e Concessão Mineira na Área do Contrato,
no prazo de 60 (sessenta) dias, o programa de emprego e formação de
moçambicanos a ser seguido durante o Ano Civil subsequente. Tal programa
deverá incluir o número previsto de trabalhadores, as suas categorias (não
qualificados, qualificados, administrativos, técnicos e gestão) e a sua origem (das
comunidades de acolhimento ou vizinhas, de qualquer outro local em
Moçambique ou no estrangeiro). O programa deve também descrever as
actividades de formação planeadas e qualquer uso planeado de Subcontratados.
O nível de emprego e formação deve ser adequado a natureza e extensão das
Operações de Prospecção e Pesquisa e Operações Mineiras respectivamente.

18.7 O Director Nacional de Minas deverá aprovar programas de formação e emprego

18.9

de moçambicanos. O MIREM, em consulta com o Ministério responsável pelos
assuntos laborais, deverá, se os programas apresentados no âmbito do previsto
na Cláusula anterior descreverem um programa razoável para atingir os
objectivos estabelecidos nas Cláusulas 18.2, 18.3 e 18.4, aprovar tais programas.
Se o programa não for aprovado, o Director Nacional de Minas deverá Notificar
o Concessionário Mineiro no prazo de 45 (quarenta e cinco) Dias de Calendário,
a contar da data em que o programa foi apresentado, e tal Notificação deverá
conter os motivos específicos do indeferimento e os meios ou orientações que
permitam ao Concessionário Mineiro corrigir tais motivos. O Concessionário
Mineiro pode apresentar qualquer número de programas revistos.

Um único programa de formação e emprego. Se o Concessionário Mineiro

detém mais que um Título Mineiro na Área do Contrato, pode apresentar
anualmente um único programa de formação e emprego por forma a cumprir os
requisitos das Cláusulas 18.7 e 18.8.
44

CLÁUSULA 19 - DESENVOLVIMENTO LOCAL

19.1 Promoção no desenvolvimento Local. O Concessionário Mineiro deverá apoiar
no desenvolvimento Local e promover o bem-estar geral e na qualidade de vida
dos habitantes locais da comunidade onde o empreendimento vai ser
implementado. Na prossecução das actividades de exploração de recursos
minerais, o Concessionário Mineiro deverá tomar em consideração os princípios
da dignidade humana, justiça e equidade, igualdade de género, valorização e
respeito pela cultura, direitos, costumes e valores locais. O Concessionário
Mineiro deve ainda conduzir as actividades de acordo com a lei e enquadrados
nos planos e programas de desenvolvimento social, económico das
comunidades com vista a melhoria contínua das suas condições de vida.

19.2 Acordo de Desenvolvimento Local. O Concessionário Mineiro deverá

celebrar um memorando de entendimento, a denominar-se Acordo de
Desenvolvimento Local, com as entidades competentes do Governo local
Província. O montante a ser investido em projectos sociais ao abrigo do Acordo
de Desenvolvimento Local é de USD 4.000 até ao termo da Concessão Mineira,
sendo que, deste total, US$ 1000 (um milhão de dólares norte-americanos) serão
despendidos após atribuição da Concessão Mineira, para que se possa desde
logo prestar contribuição financeira a programa definidos pelo Governo para
desenvolvimento local das comunidades da área da futura mina. Este montante
será desembolsado em prestações para uso durante os processos de aquisição de
DUAT, demarcação, Estudo de Impacto Ambiental e de construção de mina, ou
seja antes do início de produção mineira.

CLÁUSULA 20 - INFORMAÇÃO, DADOS MINERAIS E RELATÓRIOS
20.1 O Concessionário Mineiro deverá manter registos actualizados. O

Concessionário Mineiro deverá preparar e, enquanto este Contrato se mantiver

em vigor, manter registos detalhados, precisos e actualizados das Operações de
Prospecção e Pesquisa, Desenvolvimento, Exploração Mineira e Operações de
Processamento relativamente à Área do Contrato. O original ou uma cópia
autenticada de tais registos deverá ser sempre mantida em Moçambique e
sempre disponível para revisão pelo MIREM durante as horas normais de
trabalho. Todos esses relatórios, registos e dados, à excepção das amostras das
coroas de testemunho podem ser mantidos em formato electrónico.

20.2 O Concessionário Mineiro deverá manter amostras e registos das perfurações.

O Concessionário Mineiro deverá manter duplicados ou, consoante os casos,
partes de amostras das perfurações e concentrados finais, bem como compostos
mensais dos resultados de cabeçotes de fresar e amostras de resíduos por um
período mínimo de 5 anos. Tal deverá ser disponibilizado ao MIREM mediante
pedido e Notificação em tempo razoável. No caso de o Concessionário Mineiro
abandonar a Área do Contrato ou pretender destruir as amostras guardadas após
o período mínimo de 5 anos, deverá Notificar o MIREM e, se solicitado,
entregar tais amostras ao MIREM, ou caso contrário, poderá dispor do material.

45

20.3 Relatórios solicitados pela Lei Aplicável. O Concessionário Mineiro deverá
apresentar aos departamentos governamentais competentes todos os relatórios
exigidos pela Lei Aplicável ou pelo presente Contrato.

20.4 Relatórios sobre Títulos Mineiros. O Concessionário Mineiro deverá apresentar
Relatórios separados, conforme seja necessário nos termos da Lei de Minas, para

cada Licença de Prospecção e Pesquisa e Concessão Mineira dentro da Área do
Contrato.

20.5 Relatórios de despesas anuais. Anualmente, o Concessionário Mineiro deverá
preparar e apresentar ao Director Nacional de Minas, no prazo de 60 (sessenta)
Dias de Calendário a contra do final de cada Ano Civil, um relatório anual das
suas despesas das Operações de Prospecção e Pesquisa (Relatório Anual de
Despesas de Operações de Prospecção e Pesquisa) para cada uma das suas
Licenças de Prospecção e Pesquisa dentro da Área do Contrato e um relatório
anual das suas despesas para Desenvolvimento e Infra-estruturas (Relatório
Anual de Despesa de Desenvolvimento), assinado por um Engenheiro de Minas
ou Geólogo licenciado. No momento em que o Concessionário Mineiro já não
detenha qualquer Licença de Prospecção e Pesquisa em nenhuma zona da Área
do Contrato, já não terá obrigação de apresentar o Relatório Anual de Despesas
de Operações de Prospecção e Pesquisa. Tais relatórios devem ser
suficientemente detalhados para determinar o montante das despesas que se
qualifica para cumprir com as obrigações de trabalho mínimas, incluindo cópias
dos documentação aduaneira da importação de bens e os boletins da importação
de capitais privadas para permitir o Governo verificar tais montantes.

20.6 Relatório de acum - No momento em que o Concessionário
Mineiro tenha gasto o montante necessário nos termos da Cláusula 8.4, o
Concessionário Mineiro deverá preparar um Relatório de Despesas Acumuladas
assinado pelo seu representante em Moçambique a atestar que o Concessionário
Mineiro gastou tal montante. Tal Relatório de Despesas Acumuladas deverá ser
detalhado o suficiente para demonstrar: o montante e tipos de despesas que se
qualificam para cumprir o estabelecido na cláusula 8.4, numa base anual e
cumulativa, incluindo cópias da documentação aduaneira da importação de bens
e os boletins da importação de capitais privadas para permitir o Governo
verificar tais montantes.

20.7 Relatório anual do Acordo de Desenvolvimento Local. Anualmente, o
Concessionário Mineiro deverá preparar e apresentar ao MIREM, dentro de um
prazo que não deverá exceder 60 (sessenta) Dias de Calendário após o término de
cada Ano Civil, um Relatório Anual do Acordo de Desenvolvimento da
Comunidade, que deverá incluir pelo menos a seguinte informação:

46

a) uma avaliação qualitativa sob o cumprimento ou não dos objectivos no
âmbito do referido acordo;

b) consoante os casos, a justificação para o não cumprimento dos objectivos
e o que poderá ser efectuado para atingir tais objectivos no futuro;

c) uma lista detalhada de quaisquer montantes gastos pelo Concessionário
Mineiro devido ao Acordo de Desenvolvimento Local;

d) quaisquer problemas especiais ou recorrentes com a comunidade
beneficiária;

e) o progresso registado com o Programa de Encerramento da Mina.

20.8 Relatório anual de emprego. O Concessionário Mineiro deverá apresentar
anualmente ao MIREM, até ao dia 31 de Janeiro, um Relatório de emprego. Tal
Relatório deverá incluir o número de trabalhadores do Concessionário Mineiro a
31 de Dezembro do Ano Civil anterior, o número de trabalhadores para cada
categoria (não qualificados, qualificados, administrativos, técnicos ou gerência) e
a respectiva percentagem da origem dos trabalhadores (das comunidades de
acolhimento ou vizinhas, de qualquer outro local em Moçambique ou do
estrangeiro).

CLÁUSULA 21 - VENDAS E VALOR DO PRODUTO MINEIRO

21.1 Vendas de Produto Mineiro. O Concessionário Mineiro deverá envidar esforços
para alienar o Produto Mineiro ao mais alto preço comercial de mercado
possível e com as mais baixas comissões e taxas conexas possíveis nas
circunstâncias prevalecentes à altura e negociar os termos e condições de venda
compatíveis com as condições de mercado mundiais. O Concessionário Mineiro
pode celebrar contratos de venda e comercialização a longo prazo ou contratos
em moeda externa e de facilidades de cobertura de risco aceitáveis, não obstante
o preço de venda de Produto Mineiro, incluindo preços “spot” do mercado,
poder ser superior ou inferior em qualquer momento, ou os termos e condições

de venda sejam menos favoráveis que os disponíveis noutras condições.

21.2 O Estado pode solicitar acesso à produção. O Ministro pode, mediante
Notificação entre 1 e 31 de Julho de cada ano, solicitar que o Concessionário
Mineiro venda ao Estado, a uma pessoa jurídica por si detida ou a qualquer
entidade moçambicana, até ao montante de dez por cento (10%) da produção de
Produtos Minerais Comerciais do Concessionário Mineiro para o Ano Civil
subsequente. O preço pago ao Concessionário Mineiro por tais Produtos
Minerais Comerciais deverá ser o preço justo de mercado que se presume que o
Concessionário Mineiro realizaria se a venda fosse feita a qualquer terceiro. Se as
partes não acordarem num valor justo do mercado para os Produtos Minerais
Comerciais, qualquer das partes podem remeter a matéria para apreciação por
um Perito Independente nos termos da Cláusula 29. A(s) venda(s) deverá

| o o o au q a ssõmcadcca|cdq au"

47

revestir a forma padrão do contrato de venda de Produtos Minerais Comerciais
normalmente utilizadas pelo Concessionário Mineiro na venda a Terceiros. O
Concessionário Mineiro não terá qualquer obrigação de vender Produtos
Minerais Comerciais à parte especificada pelo Ministro na sua Notificação se tais
Produtos Minerais Comerciais estiverem já reservados para venda no âmbito de
um contrato a longo prazo ou outro com um Terceiro na data em que o
Concessionário Mineiro recebeu a Notificação do Ministro. Se o Concessionário
Mineiro não puder cumprir o pedido do Ministro devido a tais compromissos
contratuais anteriores, deverá fornecer ao Ministro cópias de tais contratos ou
outra prova que demonstre tais compromissos.

21.3 Notificação de Venda a Associada. Os compromissos de venda a Associadas, se

21.4

existirem, deverão ser feitos apenas com preços baseados ou equivalentes a
vendas justas de mercado e de acordo com os termos e condições de vendas em
que tais acordos teriam sido feitos se as partes não fossem Associadas, incluindo
descontos de venda, comissões ou taxas normais. Tais descontos, comissões ou
taxas concedidos à Associada não deverão ser superiores às taxas prevalecentes
de tal forma que tais descontos ou comissões não reduzam os lucros líquidos
das vendas do Concessionário Mineiro ou abaixo daqueles que o Concessionário
Mineiro receberia se as partes não fossem Associadas.

O MIREM tem o direito de fiscalizar vendas. O MIIREM tem o direito de

verificar e fiscalizar todas as vendas e outras alienações de Produto Mineiro,
incluindo os termos e condições de tais vendas e outros compromissos de
alienação. Tal informação será tratada pelo Governo como confidencial.

21.5 Ajustamento para o valor justo de mercado. Quando o MIREM tenha motivos

pata acreditar que as receitas declaradas pelo Concessionário Mineiro pela venda ou
outra disposição de Produtos Minerais Comerciais não reflecte o seu valor justo de
mercado quanto ao preço obtido, qualidade ou quantidade da produção ou outros
factores, o valor para efeitos de pagamento de taxas de produção, imposto sobre o
rendimento, IVA ou outros pagamentos ao Estado deverá ser ajustado para reflectir o

valor justo de mercado.

216

O MIREM deverá Notificar por escrito sobre preço em disputa. Quando o
MIREM dispute a equidade ou validade dos preços de venda realizados sobre a

totalidade ou parte das vendas ou outra disposição de Produto Mineiro durante
o período em questão relativamente ao cálculo e pagamento de taxas de
produção e outros pagamentos devidos ao Estado nos termos do presente
Contrato ou da Lei Aplicável, deverá Notificar o Concessionário Mineiro por
escrito.

/

EN

21.7

48

Obrigação de apresentar documentação de venda. O Concessionário Mineiro

21.8

deverá, no prazo de 15 (quinze) Dias de Calendário a contar da data de tal
Notificação pelo MIREM, apresentar documentação por escrito ao MIREM que
demonstre que os proveitos reais representam o valor justo de mercado da
venda ou outra disposição do Produto Mineiro em questão. À informação
apresentada deverá ser tratada como confidencial. O MIREM deverá considerar
a documentação apresentada pelo Concessionário Mineiro e deverá Notificar o

Concessionário Mineiro da sua decisão.

As Partes deverão acordar no preço justo de mercado ou submeter a matéria
para apreciação por Perito Independente. No prazo de 30 (trinta) Dias de
Calendário da Notificação efectuada nos termos da Cláusula 21.7 as Partes
deverão reunir-se para resolver as objecções do MIREM e, conforme previsto
na Cláusula 21.1, deverão acordar o preço justo de mercado da venda ou
disposição do Produto Mineiro para o período em questão. No caso de as Partes
não chegarem a acordo sobre o valor justo de mercado, qualquer das Partes
pode submeter a matéria em disputa para determinação por um Perito
Independente, conforme estabelecido na Cláusula 29.

21.9 Concessionário Mineiro deverá pagar taxas adicionais Onde o Perito

Independente determine que o valor justo de mercado pela venda ou outra
disposição de Produto Mineiro era um valor demasiadamente baixo, o
Concessionário Mineiro deverá pagar, no prazo de 60) (sessenta) Dias de
Calendário a contar da Notificação recebida nos termos da Cláusula 21.7,
quaisquer impostos ou taxas, incluindo o ISP, que seriam pagas se os Produtos
Minerais Comerciais tivessem sido avaliados ao valor justo do mercado
determinado pelo MIREM.. Se o Perito Independente considerar, nos termos
da Cláusula 21.8, que o valor justo de mercado calculado pelo MIREM era
superior ao valor de mercado, o Governo deverá reembolsar o Concessionário
Mineiro no prazo de 60 (sessenta) Dias de Calendário a contar da decisão do
Perito Independente, de quaisquer montantes de imposto sobre a produção ou
outros impostos pagos pelo Concessionário Mineiro resultantes da diferença
entre o valor justo do mercado determinado pelo MIREM e o valor justo do
mercado determinado pelo Perito Independente.

CLÁUSULA 22 -BENS E EQUIPAMENTOS

221 Aquisição. O Concessionário Mineiro, os Operadores Mineiros e os

Subcontratados, deverão adquirir para as Operações Mineiras os bens que

razoavelmente determinem serem os necessários para conduzir tais operações.

2211 O Governo tem opção de adquirir os bens. Após o encerramento, resolução

ou caducidade de qualquer das Concessões Mineiras do Concessionário

2? a

2.2,

49

Mineiro dentro da Área do Contrato, o Governo poderá adquitit todos os
bens móveis, imóveis e não-removíveis utilizados nas Operações Mineiras,
incluindo qualquer infra-estruturas que seja propriedade do Concessionário
Mineiro e utilizados exclusivamente para as Operações do Contrato, a um
preço igual ao valor amortizado de tais bens, tal como apresentado nas
demonstrações financeiras do Concessionário Mineiro ou a preços mais baixos
que o Concessionário Mineiro possa estabelecer. Se o Governo não exercer tal
opção no prazo de 90 (noventa) Dias de Calendário a contar da data da
Notificação de encertamento da mina enviada nos termos da Cláusula 10.5.1
ou no prazo de 90 (noventa) Dias de Calendário anteriores à resolução ou
caducidade da Concessão Mineira, o Concessionário Mineiro será livre para
remover ou dispor de tais bens da forma que considere apropriada nos termos
da Lei Aplicável e do Programa de Encerramento da Mina ou Plano de Gestão
Ambiental.

Remoção e exportação. Sujeito ao disposto na Cláusula 22.2, todos os materiais,
equipamentos, plantas e outras instalações erguidas ou colocadas pelo
Concessionário Mineiro na Área do Contrato que sejam de natureza móvel
permanecerão propriedade do Concessionário Mineiro e este terá o direito de
vender, remover e reexportar de Moçambique tais materiais e equipamento,
plantas e outras instalações, sujeito à Lei Aplicável.

CLÁUSULA 23 - INFRA-ESTRUTURAS E ACESSO PÚBLICO

231.1 Utilização de infra-estruturas públicas. Sujeito à Lei Aplicável, o

Concessionário Mineiro e quaisquer Operadores Mineiros e os Subcontratados
deverão ter acesso a, e o direito a utilizar estradas, pontes, vias ferroviárias,
campos aéreos, facilidades portuárias e outras facilidades de transporte, bem
como energia, combustível, telefones e outros meios de comunicação, e
serviços de água, que sejam propriedade ou detidos sob concessão concedido
ou prestados por qualquer agência ou entidade detida ou controlada pelo
Governo, à excepção daqueles que sejam destinados ao uso não civil, se o seu
uso pelo Concessionário Mineiro não limitar o uso existente e aprovado por

outras pessoas.

23.1.2 Construção, melhoria e manutenção de infra-estruturas públicas e privadas. O

Concessionário Mineiro deverá, sujeito ao disposto nesta Clausula 23 e na Lei
Aplicável, ter o direito de construir, utilizar, melhorar e manter quaisquer
estradas, pontes, campos aéreos, facilidades portuárias e outras facilidades de
transporte adicionais, e de construir, utilizar, melhorar ou manter quaisquer
estações de energia eléctrica, linhas de transporte/transmissão de energia,
linhas telefónicas ou outras facilidades de comunicações, gasodutos,
facilidades de transporte de água ou outras linhas de utilidade ou facilidades,
necessárias para as Operações Mineitas e para uso do Concessionário Mineiro.
23.2

50

Mediante pedido de qualquer parte, o concessionário mineiro e o Governo

deverão rever tais infra-estruturas e outras necessidades das Operações

Mineiras incluindo, mas não limitado a, transporte, energia, água e

necessidades portuárias, com o objectivo de fazer uma divisão justa e

equitativa dos custos e benefícios decorrentes de tais necessidades de infra-

estruturas nas Operações Mineiras. O Concessionário Mineiro não deverá
construir, tal como acima listado, em:

a) Terra detida pelo Governo, excepto terra detida pelo Governo sujeita a
uma Concessão Mineira detida pelo concessionário mineiro, sem a
aprovação pelo Ministro, após consulta deste com as autoridades
competentes.

b) Qualquer terra sujeita ao uso e ocupação de um Terceiro, excepto terra
sujeita a uma Concessão Mineira detida pelo concessionário mineiro, sem
a aprovação pelo Ministro, após consulta deste com as autoridades
competentes.

c) Qualquer terra coberta por uma parte de uma Concessão Mineira de

terceiro, sem primeiro:
() notificar o titular do título mineiro por escrito;
(ii) obter aprovação por escrito do titular do título mineiro,
(iii) obter aprovação por escrito do Ministro.

Construção na área da Licença de Prospecção e Pesquisa. No âmbito da sua área
da Licença de Prospecção e Pesquisa dentro da Área do Contrato, o
Concessionário Mineiro tem o direito de construir todas as infra-estruturas
necessárias para as Operações de Prospecção e Pesquisa, incluindo as infra-
estruturas para acampamentos, estradas, comunicações e energia. Tais
construções deverão ser de natureza temporária e removidas e a área recuperada
antes do término ou do abandono da área da Licença de Prospecção e Pesquisa
em que tais construções se localizam, excepto se de outra forma acordado por
escrito pelo MIREM.

Direito de construir na Área da Concessão Mineira sem outras autorizações.
Sujeito à Lei Aplicável, em qualquer Área da Concessão Mineira, o
Concessionário Mineiro tem o direito de construir todas as infra-estruturas
necessárias para o Desenvolvimento, Operações Mineiras, Operações de
Processamento e recuperação incluindo mas não limitado a estradas, caminho-
de-ferro de via estreita, ferrovias, valas, canais, óleo e gasodutos, linhas de
energia, instalações de comunicação e barragens e represas localizados dentro ou
fora da Área da Concessão Mineira que tenham sido incluídos no Plano de
Produção Mineira e no Plano de Gestão Ambiental. Contudo, se a construção

resultar num perigo irrazoável para a saúde, segurança ou bem-estar dos

51

trabalhadores ou do público, ou represente um impacto irrazoável para o
ambiente, o MIREM terá o direito de exigir alterações que mitiguem ou
eliminem tal perigo ou impacto.

Conformidade com normas e padrões. Na planificação, construção,

po

po

Io

estabelecimento, uso e manutenção de todas as infra-estruturas necessárias para
as Operações Mineiras, o Concessionário Mineiro deverá cumprir quaisquer
normas e padrões da Lei Aplicável, bem como as boas práticas, normas e

padrões internacionalmente aceites.

Reembolso por danos a infra-estruturas. O Concessionário Mineiro será

responsável e deverá indemnizar ao Estado pelos custos de reparação e restauro
de quaisquer infra-estruturas resultantes de danos a bens de domínio público
devido ao uso das infra-estruturas pelo Concessionário Mineiro. Sempre que o
uso pelo Concessionário Mineiro de infra-estruturas de domínio público cause
degradação ou desgaste excessivos de tais infra-estruturas, as Partes acordam em
negociar de boa-fé uma taxa de manutenção ou pagamento razoável ou regime
de manutenção pelo Concessionário Mineiro.

Manutenção de estradas e infra-estruturas de transporte dentro da Área da
Concessão Mineira. Durante o prazo da Concessão Mineira, o Concessionário
Mineiro deverá manter e ser responsável por todas as estradas e outras infra-
estruturas de transporte localizadas na Área da Concessão Mineira ou quaisquer
infra-estruturas de transporte fora da Área de Concessão Mineira cujo uso é
dedicado à Exploração Mineira pelo Concessionário Mineiro. Para efeitos de
manutenção, o Concessionário Mineiro poderá encerrar ou limitar o acesso a
estradas e outras infra-estruturas de transporte construídas para seu próprio uso,

sem qualquer compensação a Terceiros ou ao Estado.

O Concessionário Mineiro terá prioridade de uso. Relativamente às infra-
estruturas de transporte construídas dentro ou fora da Área do Contrato pelo
Concessionário Mineiro para efeitos das Operações Mineiras, o Concessionário
Mineiro terá prioridade no uso de tais infra-estruturas na execução de Operações
Mineiras. Se as infra-estruturas de transporte forem de carácter público (tal
como estradas e portos), o Concessionário Mineiro deverá permitir ao público o
uso das infra-estruturas de transporte das Operações Mineiras, desde que tal uso
e a sua forma não prejudiquem ou interfiram indevidamente nas Operações
Mineitas. Se um Terceiro pretender utilizar tais infra-estruturas de transporte e
desde que tal utilização não prejudique as Operações Mineiras, o Concessionário
Mineiro deverá permitir que tais Terceiros utilizem as infra-estruturas de

transporte sujeito aos termos e pagamento de taxas de utilização que sejam
equitativas tendo em conta o uso que tais Terceiros façam das infra-estruturas, a
natureza das infra-estruturas e, se necessário, conforme aprovado pelas
52

autoridades competentes de acordo com a Lei Aplicável. O Concessionário
Mineiro poderá restringir ou proibir o acesso público a estradas na Área da
Concessão Mineira no caso de perigo para os utilizadores ou funcionários do
Concessionário Mineiro ou distúrbio ou obstrução das Operações Mineiras. Se
existir qualquer conflito entre o Concessionário Mineiro e um Terceiro
utilizador de tais infra-estruturas de transporte fora da Área da Concessão
Mineira, o Concessionário Mineiro deverá Notificar o Ministro, que deverá
determinar o nível de uso razoável por Terceiros e o montante das taxas de

utilização, a existirem.

Io
Ra
loo

O MIREM apoia na obtenção das autorizações para o desenvolvimento de

infra-estruturas. O MIREM compromete-se a assistir e cooperar com o
Concessionário Mineito na obtenção de quaisquer licenças, aprovações ou
autorizações necessárias para o financiamento, construção, utilização,
manutenção e reparação de infra-estruturas necessárias para as Operações do
Contrato e que estejam descritas no Plano de Produção Mineira e a obter de
quaisquer outras autoridades competentes quaisquer aprovações necessárias para
a utilização de infra-estruturas públicas disponíveis em Moçambique, sujeito ao
pagamento de quaisquer taxas que sejam apropriadas ou geralmente aplicáveis e
sem prejuízo do carácter público de tais infra-estruturas.

239 O Concessionário Mineiro poderá conceder a Terceiros um uso limitado. O

Concessionário Mineiro pode permitir anteriores Utentes e membros da comunidade
beneficiária um acesso limitado para pastagem de animais ou para cultivo da superfície
da terra dentro da Área da Concessão Mineira desde que tal pastagem ou cultivo não
interfira com as Operações Mineiras. Se o Concessionário Mineiro considerar que
numa dada altura tais actividades vão interferir com as Operações Mineiras, o
Concessionário Mineiro deverá Notificar tais terceiros do local, data e período da
interrupção das actividades. Se tal uso continuar para além da data em que foi
determinada a interrupção, o Concessionário Mineiro pode solicitar, mediante
Notificação, o apoio do Director Nacional de Minas para parar a utilização da Área da
Concessão Mineira pelos terceiros. O Director Nacional de Minas deverá, no prazo de
trinta (30) Dias de Calendário a contar de tal Notificação, tomar as acções necessárias
pata interromper o uso.

CLÁUSULA 24 - MEIO AMBIENTE, REABILITAÇÃO E PROTECÇÃO
CONTRA PERDAS E DESPERDÍCIOS

241 O Concessionário Mineiro deverá minimizar o impacto ambiental e poluição. O
Concessionário Mineiro deverá realizar as suas actividades e operações no
âmbito deste Contrato de maneira razoavelmente praticável para:

(a) Minimizar, gerir e mitigar quaisquer impactos ambientais, incluindo mas
não limitado à poluição resultante de tais actividades e operações; e

24.2

53

(b) Reabilitar e repor, onde e quando seja praticável, a terra afectada, escavada,
explorada, desenvolvida, minada ou coberta com resíduos das Operações
Mineiras na Área do Contrato, a um estado de segurança que possa estar
especificado na Lei Aplicável, e de acordo com as melhores práticas

mineiras internacionais.

Estudo de Impacto Ambiental, Plano de Gestão Ambiental e Programa de

243

Gestão Ambiental - Procedimentos. O Concessionário Mineiro deverá preparar
e apresentar os necessários Planos de Gestão Ambiental, Estudos de Impacto
Ambiental, incluindo o Programa de Gestão Ambiental e o Programa de
Controlo de Situação de Risco e Emergência, em conformidade com este
Contrato e o Regulamento Ambiental para a Actividade Mineira. A
apresentação, processamento, consideração e aprovação ou indeferimento de
tais estudos, planos e programas apresentados pelo Concessionário Mineiro
deverá, excepto se de outra forma estabelecido na Cláusula 24.5.1, ser feita de
acordo com o Regulamento Ambiental para a Actividade Mineira. À custo
financeiro pela realização de tais estudos, planos e programas apresentados pelo

Concessionário Mineiro será por este suportado.

O Concessionário Mineiro deverá obter as autorizações ambientais e de

controlo de risco antes das Operações de Prospecção e Pesquisa. O
Concessionário Mineiro não deverá iniciar quaisquer Operações de Prospecção e
Pesquisa de nível 2 em nenhuma Área de Prospecção e Pesquisa dentro da Área
do Contrato sem que, nos termos do Regulamento Ambiental para a Actividade
Mineira, tenha obtido aprovação do Plano de Gestão Ambiental e do Programa
de Controlo de Risco e Emergência. Um Plano de Gestão Ambiental e um
Programa de Controlo de Risco e Emergência autónomos são necessários para
qualquer Licença de Prospecção e Pesquisa dentro da Área do Contrato que não

seja contígua.

243.1 Plano de Gestão Ambiental. O Plano de Gestão Ambiental preparado pelo

Concessionário Mineiro deverá conformar-se com o Regulamento Ambiental
para a Actividade Mineira, deverá conter o tipo de informação e análise que
reflictam as melhores práticas mineiras internacionais para tal plano, cobrir um
período de 5 (cinco) anos e deverá pelo menos incluir o seguinte:

(a) Número da Licença de Prospecção e Pesquisa, localização e descrição
básica do projecto de Prospecção e Pesquisa;

(b) Métodos e procedimentos relativos às Operações de Prospecção e
Pesquisa;

(c) Maiores impactos ambientais e medidas de mitigação;

(d) Plano de fiscalização; e

(e) Programa de reabilitação para a área afectada.

54

24.32 O Concessionário Mineiro deverá actualizar o Plano de Gestão Ambiental e o
Programa de Controlo de Risco e Emergência. O Concessionário Mineiro
deverá apresentar para cada Licença de Prospecção e Pesquisa não contígua um
Plano de Gestão Ambiental e um Programa de Controlo de Risco e
Emergência actualizados para aprovação pelo ministério responsável pelo
sector do ambiente, de acordo com este Contrato e com o Regulamento
Ambiental para a Actividade Mineira, a cada 5 (cinco) Anos Civis a contar da

data da primeira aprovação de tal plano e programa, o mais tardar até 1 de
Fevereiro, e sempre que pretenda alterar as suas Operações de Prospecção e
Pesquisa que impliquem uma alteração material em tal plano e programa.

2440 Concessionário Mineiro deverá obter autorizações ambientais antes do

Desenvolvimento e Exploração Mineira. O Concessionário Mineiro não deverá

iniciar nenhum trabalho de Desenvolvimento ou Exploração Mineira em
nenhuma Área de Concessão Mineira dentro da Área do Contrato até que, nos
termos do Regulamento Ambiental para a Actividade Mineira tenha obtido
aprovação de um Programa de Gestão Ambiental e a licença ambiental tenha sido
emitida. São necessários, um Programa de Gestão Ambiental e uma licença
ambiental para cada Concessão Mineira dentro da Área do Contrato.

24.41 Estudo de Impacto Ambiental. Um Estudo de Impacto Ambiental preparado
pelo Concessionário Mineiro deverá ser baseado nos trabalhos de avaliação e

determinação da linha de base ambiental, deverá conformar-se com os requisitos
estabelecidos no Regulamento Ambiental para a Actividade Mineira, e deverá
conter o tipo de informações e análise que reflitam as melhores práticas
internacionais mineiras para este tipo de estudos.

24.42 Programa de Gestão Ambiental. O Programa de Gestão Ambiental preparado

pelo Concessionário Mineiro deverá conformar-se com o Regulamento
Ambiental pata a Actividade Mineira, deverá conter o tipo de informação e
análise que reflictam as melhores práticas mineiras internacionais para tal plano, e
deverá pelo menos incluir o seguinte:
(a) | Número da Concessão Mineira;
(b) Descrição do projecto;
(ce) Identificação dos prováveis principais impactos ambientais biofísicos,
incluindo mas não limitado a impactos de poluição;
(d) Identificação dos prováveis maiores impactos sociais, culturais e
económicos;
(e) Uma abordagem dos impactos ambientais residuais e não mitigáveis;
(8 Os objectivos genéricos relativos a cada impacto ambiental biofísico
significativo;
(g) Os objectivos detalhados relativos a cada impacto ambiental biofísico de
forma a minimizar ou mitigar tal impacto;

6)

(u)
(7

(mw)

55

Os objectivos genéricos relativos a cada principal impacto negativo
social, cultural e económico;

Os objectivos detalhados relativos a cada impacto ambiental negativo
social, cultural e económico de forma a minimizar ou mitigar tal
impacto;

Os meios para alcançar os objectivos ambientais;

O efeito previsto / esperado de cada actividade de mitigação;
Cronogramas de implementação;

Orçamento previsto e seu cronograma para atingir os objectivos
ambientais;

A categoria ao nível da Administração ou dos trabalhadores do
Concessionário Mineiro responsável pela implementação da mitigação
ambiental;

Um esquema continuado de reabilitação da Área da Concessão Mineira;
O custo estimado dos trabalhos correntes de reabilitação numa base
anual;

O esquema para a reabilitação definitiva da Área da Concessão Mineira;
O custo estimado do esquema de reabilitação definitiva;

O custo do esquema de reabilitação definitiva em cada ano durante os
primeiros dez anos da Concessão Mineira, assumindo que se a
Mineração cessasse em tal ano, a reabilitação definitiva seria realizada
nesse ano;

O tipo de instrumento de garantia financeira ou meios que o
Concessionário Mineiro oferece de forma que os custos totais de
reabilitação em cada ano, tal como descrito acima, estarão disponíveis,
desde o início do Ano Civil no qual o Concessionário Mineiro emite a
Notificação sobre a Produção Comercial, no caso do Concessionário
Mineiro não ter, por qualquer motivo, o dinheiro necessário para
completar o trabalho de reabilitação (tais como contas fiduciárias em
numerário, certificados de depósito, cartas de crédito irrevogáveis,
garantias de execução, seguros, fundos restritos (Zrust fund) em numerário
ou activos, garantias de terceiros em que o fiador tenha bens superiores a
US$ 10 milhões, ou métodos similares acordados com o Ministério
responsável pela tutela do ambiente e que não sejam meras provisões
contabilísticas);

A categoria do agente ou trabalhador do Concessionário Mineiro
responsável pela implementação das actividades de reabilitação;

O programa de fiscalização ambiental, as metodologias a serem
utilizadas para fiscalização de potenciais impactos negativos, a eficácia da
mitigação e as fontes de financiamento para fiscalização;

O Programa de Encerramento da Mina descrito na Cláusula 10.5.3 que
faz uma abordagem das questões sociveconómicas; e

56

(x) Detalhes de qualquer agência responsável por agir no caso de
incumprimento e procedimentos a serem activados no caso de a
fiscalização revelar uma falha na mitigação e/ou um impacto negativo
inaceitável emergente mesmo com total mitigação.

24.43 Concessionário Mineiro pode apresentar emendas ao programa proposto. Se

for recusada aprovação a um Programa de Gestão Ambiental, o Concessionário
Mineito poderá apresentar o número de Programas de Gestão Ambiental
emendados necessários para obter tal aprovação.

244.4 Concessionário Mineiro deverá actualizar o Programa de Gestão Ambiental. O

24,51

Concessionário Mineiro deverá apresentar um Programa de Gestão Ambiental
actualizado para aprovação pelo ministério responsável pela tutela do ambiente,
de acordo com este Contrato e o Regulamento Ambiental para a Actividade
Mineira a cada cinco (5) Anos Civis a contar da data da primeira aprovação de
tal plano e programa e sempre que pretenda alterar as suas Operações Mineiras
que implica a necessidade de uma alteração substancial do programa.

Aprovação pelo Ministro responsável pela tutela do ambiente. Na apreciação de

um Plano de Gestão Ambiental e de um Programa de Gestão Ambiental, ou
suas actualizações, o Ministro responsável pela tutela do ambiente deverá tomar
em consideração as recomendações do comité orientador constituído nos
termos do Regulamento Ambiental para a Actividade Mineira, e se o Ministro
indeferir tal plano ou sua actualização deverá Notificar o Concessionário
Mineiro e o comité orientador dos motivos do indeferimento.

Concessionário Mineiro pode solicitar apreciação por um Perito Independente.

24.6

Se o Programa de Gestão Ambiental proposto pelo Concessionário Mineiro, ou
sua actualização, for indeferido duas vezes pelo ministério responsável pela
tutela do ambiente, e tal plano tenha recebido uma recomendação de aprovação
pelo comité orientador constituído de acordo com o Regulamento Ambiental
para a Actividade Mineira, o Concessionário Mineiro pode submeter a matéria a
apreciação por um Perito Independente, nos termos da Cláusula 29. Se tal
Perito Independente considerar que o programa do Concessionário Mineiro, ou
sua actualização, cumpre com os requisitos do Regulamento Ambiental para a
Actividade Mineira, e reflecte as melhores práticas internacionais para projectos
de natureza e circunstâncias similares, tal programa ou sua actualização
considera-se aprovado.

Obrigação de apresentação de relatórios para cada Programa de Gestão

Ambiental. O Concessionário Mineiro deverá em cada Ano Civil após o
primeiro ano em que existe Produção Comercial, até ao dia 31 de Março, para
cada um dos seus Programas de Gestão Ambiental na Área do Contrato,

57

apresentar em duplicado ao ministério responsável pela tutela do ambiente um
telatório de gestão ambiental em conformidade com o Regulamento Ambiental
para a Actividade Mineira, a cobrir cada um dos itens listados na Cláusula
24.4.2, indicando a sua situação actual. Tal relatório deverá ser detalhado o
suficiente que permita ao ministério determinar se o programa está a ser
implementado com sucesso.

241 Concessionário Mineiro deverá implementar e cumprir o Programa de Gestão

Ambiental. Não obstante o disposto na Cláusula 24.1, o Concessionário
Mineiro deverá cumprir com e implementar os Programas de Gestão
Ambiental aprovados pelo Governo para a Área de Concessão Mineira do
Concessionário Mineiro dentro da Área do Contrato.

248 Recuperação optimizada de Produtos Mineiros. O Concessionário Mineiro
compromete-se a que qualquer mineração, processamento ou tratamento de
Minério pelo Concessionário Mineiro serão conduzidos de acordo com as
práticas internacionais geralmente aceites como costumes, e de acordo com tais

práticas o Concessionário Mineiro compromete-se a envidar todos os esforços
razoáveis para optimizar a recuperação de Minério de reservas provadas e
recuperação metalúrgica de Produto Mineiro do Minério desde que tal seja
seguro, económica e tecnicamente viável. O Concessionário Mineiro poderá
utilizar novos métodos e tratamentos quando tais métodos e tratamentos
melhorem a recuperação do Produto Mineiro.

CLÁUSULA 25 - NÃO CONFIDENCIALIDADE DO CONTRATO

MINEIRO

25.1 O presente Contrato não é confidencial e uma cópia do mesmo deverá estar
disponível na sede do MIREM para consulta pelo público em geral durante as
horas normais de expediente.

25.2 Relatórios, planos e informação são confidenciais. Todos os Relatórios, planos

e informação obtida, preparada ou apresentada pelo ou para o Concessionário
Mineiro nos termos deste Contrato ou de um Título Mineiro que compreenda
parte ou a totalidade da Área do Contrato serão tratados como informação
confidencial, excepto se especificado que não é confidencial por este Contrato,
pela Lei de Minas ou pela Lei Aplicável. Qualquer informação confidencial
fornecida pelo Concessionário Mineiro nos termos deste Contrato ou da Lei
Aplicável deverá ser tratada como tal pelo MIREM e pelo Governo. As Partes
podem, por acordo mútuo por escrito, decidir que qualquer outra informação
não é confidencial.
58

25.3 Questões não confidenciais. Sujeito ao disposto na Cláusula 25.2 e sem prejuízo
do disposto na Cláusula 25.5, as Partes acordam que as seguintes matérias não
deverão ser classificadas como confidenciais:

(a) Quantidades anuais de Minério produzido na área da Concessão Mineira
dentro da Área do Contrato;

(b) Emprego, incluindo os programas de formação do Concessionário
Mineiro;

(e) Imposto sobre a Produção e quaisquer outros montantes de pagamentos
de impostos de qualquer Concessão Mineira na Área do Contrato, salvo
os termos particulares de cálculo do montante de tais pagamentos;

(d) Informação relacionada com o número e frequência de acidentes
relacionados com qualquer das Operações Mineiras na Área do
Contrato;

(e) | Pagamento de qualquer montante ou prestação de qualquer serviço;

(f) | Informação relacionada com áreas abandonadas;

(g) Estudos de Impacto Ambiental, Planos de Gestão Ambiental,
Programas de Gestão Ambiental, Relatórios anuais de gestão ambiental;

(h) Informação em posse do Governo antes da recepção do Concessionário
Mineiro que tenha sido legitimamente divulgada por qualquer Pessoa
sem qualquer obrigação de confidencialidade para com o Concessionário
Mineiro.

25.4 Prazo de confidencialidade. O período de confidencialidade de quaisquer

Relatórios, planos, Dados Minerais ou informação confidencial obtida, preparada
ou apresentada pelo Concessionário Mineiro nos termos deste Contrato ou de
um Título Mineiro que integre parte ou a totalidade da Área do Contrato deverá
estar de acordo com este Contrato e com a Lei de Minas, e se nenhum período
estiver especificado, o período de confidencialidade terminará no prazo de 5
(cinco) anos a contar da data da sua apresentação.

25.5 Quando é necessário consentimento escrito para divulgar informação

confidencial. A divulgação de Relatórios, planos, Dados Minerais e informação
confidencial apenas deverá ser efectuada por uma das Partes com o

consentimento prévio por escrito da outra Parte (o qual não deverá ser

itrazoavelmente negado). Contudo, adicionalmente às excepções previstas na Lei
de Minas, será permitida a seguinte divulgação:

(a)
(b)

a um funcionário de uma Parte, às Associadas, ao Operador Mineiro e
aos Subcontratados para efeitos de execução das Operações Mineiras;
pelo Concessionário Mineiro a qualquer sócio relativamente a qualquer
divulgação legalmente necessária decorrente da relação do sócio com o
Concessionário Mineiro na qualidade de sócio;

P a
25.6

25.7

59

(c) - pelo Concessionário Mineiro a qualquer potencial novo investidor nas
Operações Mineiras ou comprador, directo ou indirecto, de uma
participação social no Concessionário Mineiro;

(d) a qualquer banco, bolsa de valores ou outra instituição financeira
reconhecida para efeitos de obtenção de empréstimos ou outras
facilidades financeiras para as Operações Mineiras ou a qualquer
cessionário da totalidade ou parte de qualquer empréstimo ou facilidade
financeira, hedging ou seguro prestadas para as Operações Mineiras por
qualquer banco ou outra instituição financeira reconhecida;

(e) por qualquer das Partes a qualquer contabilista, auditor, advogado ou
outro consultor financeiro ou jurídico contratado pela Parte em relação
com as Operações Mineiras;

(£ - pelo Concessionário Mineiro e suas Associadas, incluindo qualquer sócio
do Concessionário Mineiro ou Associada conforme necessário de
acordo com as regras de qualquer bolsa de valores reconhecida de que o
Concessionário Mineiro, suas Associadas ou sócios sejam membros;

(g) pelo MIREM a qualquer agência do Governo ou qualquer Pessoa que
seja consultor do MIREM ou do Governo;

(h) pelo Concessionário Mineiro ou suas Associadas a qualquer agência do
Governo do local do seu domicílio ou registo para conduzir negócios
conforme seja necessário pelas leis em vigor em tal país;

(i) | se e quando necessário em conexão com qualquer processo judicial, de
conciliação ou de arbitragem; ou

() se a informação entrar no domínio público sem que tal seja resultado de
uma quebra da confidencialidade.

O receptor deverá manter a informação confidencial como tal. Qualquer
informação confidencial divulgada nos termos da Cláusula 25.5 deverá ser

divulgada em termos que assegurem que tal informação é tratada e mantida
como confidencial pelo seu receptor. As Partes tomarão as medidas apropriadas
para assegurar que os seus respectivos agentes e funcionários e os agentes e
funcionários das suas Associadas e sócios e os seus consultores técnicos e
profissionais não divulguem informação que é confidencial de acordo com os
termos desta Cláusula e não fazem uso incorrecto de tal informação para
benefício próprio, dos seus empregados ou de qualquer terceiro.

Tratamento de tecnologia patenteada ou informação. Toda a tecnologia

patenteada ou informação sujeita a licença e pagamento de royalties ou outras
taxas e que é utilizada nas Operações Mineiras não deverá ser divulgada a
qualquer Terceiro excepto na medida em que tal esteja previsto nos respectivos
contratos de licença.
60

CLÁUSULA 26 - FORÇA MAIOR

26.1 Significado de Força Maior. "Força Maior" significa qualquer evento, causa ou

circunstância ou qualquer combinação de eventos, causas ou circunstâncias fora
do controlo da Parte que se queixa de estar a ser afectada por tal evento, causa
ou circunstância, que não foi por si provocado e que não foi possível com
esforços razoáveis evitar ou superar e, inclui, sem limitar, o seguinte:

a)

b)

(o)

d)

e)

h)

guerra (declarada ou não), acto de terrorismo, revoluções, desordem
pública, desordem ou violência política ou militar, rebelião, insurreições,
motins, distúrbios civis, bloqueamentos, sabotagem, embargos ou golpe
de Estado,

acções laborais, greves, /ockouts e quaisquer outros conflitos laborais, sem
que seja necessário que a parte afectada seja Parte no presente Contrato
ou possa influenciar ou dirimir a resolução de tal conflito laboral;
quaisquer conflitos com Pessoas que reclamem estar a ser
significativamente afectadas pelas Operações Mineiras, tais como, sem
limitar, outros titulares de Títulos Mineiros ou pedidos de Títulos
Mineiros, membros da comunidade local, unidades governamentais a
nível central, provincial e local, Utentes da Terra e outras comunidades;
epidemias, terramotos, tempestades, inundações, erupções vulcânicas,
matremotos ou outros desastres naturais e condições climatéricas
adversas ou severas, explosões, incêndios;

expropriações, requisições governamentais ou nacionalizações;

qualquer outra causa como acima descrito em que a parte afectada não
tenha controlo razoável, excluindo os casos de privação financeira
indevida resultante de flutuações do preço de mercado;

atrasos na entrega por um fornecedor devido a eventos de Força Maior;

falta de acesso pelo Concessionário Mineiro à linha de Sena ou outras
linhas férreas e/ou ao terminal do Porto da Beira ou outro porto ou outro
meio de transporte e exportação do Produto Mineral Comercial em termos
e condições iguais ou equivalentes aos termos e condições atribuídos a
outros concessionários mineiros;

falha ou avaria no equipamento que não possa ser prevenida pelas práticas
de engenharia, manutenção e operação prudentes;

sabotagem e actos de danificação maliciosos;

condições geológicas adversas.

Sendo que, o Governo não terá direito a invocar incumprimento do
Concessionário Mineiro com fundamento em qualquer dos eventos descritos nas

alíneas (c), (£), (g), (3) e (1) acima estipuladas.

Ms

26.2

61

Efeitos da Força Maior sobre as obrigações. O não cumprimento ou atraso na

26.4

execução por uma Parte de qualquer obrigação nos termos deste Contrato ou da
Lei de Minas, de qualquer obrigação decorrente de uma Licença de Prospecção e
Pesquisa ou Concessão Mineira dentro da Área do Contrato, não deverá ser
considerado como incumprimento do presente Contrato e deverá ser justificado
se e na medida em que tal incumprimento ou atraso é causado por Força Maior
ou a execução por essa Parte das suas obrigações no âmbito do presente
Contrato é material e adversamente afectada por tal evento de Força Maior.

Prorrogação do prazo do Contrato. Todos os períodos de interrupção devida à

ocorrência ou impacto de casos de Força Maior deverão ser adicionados ao prazo
total de duração do Contrato para seu cálculo e para execução das obrigações no
âmbito do presente Contrato.

Notificação de Força Maior. A Parte que reclame a suspensão das suas

obrigações no âmbito do presente Contrato devido a um caso de Força Maior
deverá:

(a) prontamente notificar a outra Parte do evento de Força Maior, se
possível no prazo de quarenta e oito (48) horas (mas em nenhuma
circunstância num prazo superior a 7 (sete) Dias de Calendário a contar
da data do evento de Força Maior) pelo método mais expedito
disponível, seguido de confirmação por escrito;

(b) tomar todas as acções razoáveis e legítimas para remover a causa da
Força Maior; e

(c) após remoção ou término do evento de Força Maior, prontamente
Notificar a outra Parte e tomar todas as medidas necessárias para
reassumir as suas obrigações no âmbito do presente Contrato o mais
rapidamente possível após a remoção ou termo do evento de Força
Maior.

26.5 As Partes devem reunir-se para rever a situação. Quando um evento de Força

26.6

Maior ou o seu efeito se prolongue por mais de 15 (quinze) Dias de Calendário,
as Partes devem reunir-se o mais rapidamente possível para rever a situação e
acordar nas medidas a serem tomadas para a remoção da causa do evento de
Força Maior e reassumir a execução das suas obrigações de acordo com o
previsto no presente Contrato.

Nenhuma obrigação para resolver conflitos com Terceiros. Nenhuma Parte será

obrigada a resolver qualquer conflito com Terceiros, excepto em circunstâncias
que considere aceitáveis ou devido a decisão final de qualquer agência arbitral,
judicial ou regulatória que tenham jurisdição para resolver o conflito.

Ps
62

USULA 27 - € DA POSI TUAL

271 Concessionário Mineiro tem direito de ceder a sua posição contratual. Nos
termos desta Cláusula, da Lei de Minas, e da Lei aplicável, o Concessionário Mineiro
poderá ceder os seus direitos e obrigações no âmbito do presente Contrato ou uma
percentagem indivisa dos mesmos mediante consentimento prévio e por escrito, do

Governo.

27.2 Aprovação da cessão não deverá ser irrazoavelmente indeferida. A cessão pelo
Concessionário Mineiro da totalidade ou parte dos seus direitos e obrigações no
âmbito deste Contrato estará sujeita ao consentimento prévio por escrito do Ministro,
o qual não deverá indeferir irrazoavelmente.

27.3 Condições de cumprimento obrigatório antes da cessão. As seguintes condições
devem estar satisfeitas para que o Ministro possa aprovar qualquer pedido

efectuado pelo Concessionário Mineiro para ceder a totalidade ou parte dos seus
interesses, direitos e obrigações:

(a) O Concessionário Mineiro não está em incumprimento em relação às
suas obrigações ao abrigo da Lei de Minas;

(b) O cessionátio compromete-se a vincular-se aos termos e condições do
presente Contrato e o instrumento de cessão estabelece legitimamente
tal compromisso;

(0) O cessionário demonstrou acesso aos requisitos financeiros e recursos
técnicos e experiência para executar as Operações Mineiras;

(d) Uma cópia do instrumento de cessão e quaisquer acordos de operação
ou outros foram apresentados ao MIREM; e

(e) O instrumento de cessão ter sido devidamente outorgado,
estabelecendo, entre outros, que o cessionário assume todas as
obrigações pertinentes do Concessionário Mineiro, sendo que o
indeferimento do pedido de cessão deverá resultar em revogação
automática de tal instrumento.

27.4 Cessão que não cumpra será nula e de nenhum efeito. Qualquer cessão que não
cumpra o disposto nesta Cláusula 27 será nula e de nenhum efeito.

27.5 Prazo para decisão de aprovação. O Ministro deverá apreciar qualquer pedido do
Concessionário Mineiro para aprovação de qualquer cessão proposta dentro de

um prazo de 90 (noventa) Dias de Calendário a contar da data de recepção do

pedido escrito do Concessionário Mineiro juntamente com a documentação
relativa aos requisitos estabelecidos na Cláusula 27.3, (a) a (e).

27.6 Recusa de aprovação pode ser submetida a arbitragem. Se o Ministro indeferir o

pedido nos termos da Cláusula 27.2, o Concessionário Mineiro pode submeter a
matéria em conflito à arbitragem nos termos da Cláusula 29.

27.7 Cessão de interesses de controlo em acções do concessionário mineiro. Qualquer

alienação directa superior a 50% (cinquenta por cento) da propriedade legal ou

Pa
63

beneficiária ou direitos de voto do Concessionário Mineiro, por venda, acordo de
voto ou outra que transfira o controlo efectivo do Concessionário Mineiro será
considerada como cessão. Qualquer alienação directa de 50% (cinquenta por
cento) ou menos da propriedade legal ou beneficiária ou direitos de voto do
Concessionário Mineiro requer o consentimento do Ministro. Carece de
aprovação do Ministro para qualquer venda de acções detidas no Concessionário
Mineiro ou numa Associada numa bolsa de valores, uma alienação directa ou
indirecta da propriedade legal ou beneficiária ou direitos de voto do
Concessionário Mineiro a uma sua Associada que seja resultado da venda, fusão,
aquisição, cisão ou outra, entre Associadas do Concessionário Mineiro ou que
envolvam partes não Associadas, sendo que qualquer alteração na participação
social não deverá afectar nenhum dos direitos ou obrigações do Concessionário
Mineiro no âmbito do presente Contrato.

27.8 Subcontratação não carece de aprovação. O disposto nas Cláusulas anteriores não
deverá impedir o Concessionário Mineiro de subcontratar a totalidade ou parte
das Operações Mineiras a um Operador Mineiro ou outro Subcontratado. A
subcontratação da totalidade ou parte das Operações Mineiras a um Operador
Mineiro ou outro Subcontratado não carece de aprovação prévia pelo Ministro.

279 Cessão de Título Mineiro. O Concessionário Mineiro pode solicitar a cessão de
qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira que
compreenda a totalidade ou parte da Área do Contrato mediante pedido ao
MIREM de acordo com a Lei de Minas.

CLÁUSULA 28 - TÉRMINO

28.1 Quando o Contrato deve terminar. Sujeito às demais disposições desta Cláusula
28, o presente Contrato deverá terminar com o abandono ou renúncia pelo
Concessionário Mineiro da totalidade da Área do Contrato ou caducidade,
renúncia ou revogação de todas as Licenças de Prospecção e Pesquisa e
Concessões Mineiras de acordo com as disposições da Lei de Minas.

28.2 Revogação da Licença de Prospecção e Pesquisa e da Concessão Mineira.
Adicionalmente a quaisquer fundamentos de revogação das Licenças de
Prospecção e Pesquisa ou Concessões Mineiras estabelecidas na Lei de Minas, o

Ministro pode, de acordo com os procedimentos de revogação estabelecidos na
Lei de Minas, revogar qualquer Licença de Prospecção e Pesquisa ou Concessão
Mineira detida pelo Concessionário Mineiro que cubra a totalidade ou parte da
Área do Contrato por qualquer um dos fundamentos estabelecidos na Cláusula
284.

28.30 Minis resolver Contrato se Concessionário Mineiro estiver e!

Situação de Incumprimento. O Ministro pode, mediante Notificação ao

Concessionário Mineiro e de acordo com esta Cláusula 28, resolver este Contrato
64

se o Concessionário Mineiro estiver em Situação de Incumprimento ou por
qualquer um dos motivos estabelecidos na Cláusula 28.4.

Oportunida. De rI imento. “Em Situação de Incumprimento”
significa:

(a) O Concessionário Mineiro cometeu um incumprimento; e

(b) O MIREM nmotificou o Concessionário Mineiro para sanar o
Incumprimento; e

(e) | O Concessionário Mineiro não sanou o Incumprimento no prazo de 90
(noventa) Dias de Calendário após recepção de tal Notificação pata
sanar o Incumprimento ou, conforme possa estar razoavelmente
especificado na Notificação, não tomou as medidas necessárias para
sanar o Incumprimento ou, que o Incumprimento não é passível de ser
sanado, ou não tenha pago as compensações justas e equitativas
acordadas entre o MIREM e o Concessionário Mineiro.

283.2 Prazo para sanar Incumprimento pode ser prorrogado. O prazo de 90

(noventa) Dias de Calendário para sanar o Incumprimento pode ser prorrogado
pelo Ministro quando o Concessionário mineiro, de forma diligente e de boa-fé,
esteja a tomar as medidas necessárias para sanar o Incumprimento e mediante

pedido devidamente apresentado por este a solicitar um período de tempo
adicional que seja razoável e necessário para sanar o Incumprimento. O Ministro
deverá conceder tal prorrogação pelo período de tempo adicional que seja

razoável e necessário para sanar o Incumprimento.

28.33 Sanação pode incluir pagamento de multas e penalidades. A sanação de um

Incumprimento poderá incluir o pagamento de qualquer multa ou outra

penalidade que possa ser devida nos termos da Lei Aplicável.
28.4 Fundamentos de resolução. O presente Contrato pode ser resolvido, ou qualquer

Licença de Prospecção e Pesquisa ou Concessão Mineira detida pelo

Concessionário Mineiro na Área do Contrato ser revogada, se:

(a)

(b)

(e)

for emitida qualquer ordem ou decisão judicial por tribunal de jurisdição
competente para dissolver o Concessionário Mineiro, excepto se a
dissolução for para efeitos de fusão ou reconstrução e o MIREM tiver
sido notificado de tal fusão ou reconstrução; ou

tiver sido apresentada uma declaração de falência ou outra
reestruturação contra o Concessionário Mineiro ou tiver sido celebrado
qualquer acordo ou concordata dos seus credores; ou

o Concessionário Mineiro, no caso de ser uma pessoa colectiva, se tiver
transformado ou dissolvido, excepto se o Ministro tiver aprovado a
transformação ou, no caso de dissolução, seja para efeitos de fusão ou
reconstrução e o consentimento prévio do Ministro tenha sido obtido;
ou
(d)

(e)
(9

65

o Concessionário Mineiro não cumpre a sentença final emitida como
resultado de um processo arbitral ou outra determinação por um Perito
Independente, nos termos da Cláusula 29;

O Concessionário Mineiro não tenha atingido o compromisso de
Prospecção e Pesquisa mínimo estabelecido na Cláusula 7.3.1;

O Concessionário Mineiro não tenha atingido as despesas de
Desenvolvimento mínimas estabelecidas na cláusula 8.4;

O Concessionário Mineiro não tenha cumprido a obrigação de manter a
Produção Comercial em todas as suas Concessões Mineiras na Área do
Contrato conforme estabelecido na Cláusula 9.4.3.

28.5 Período de pré-aviso. O Ministro não deverá, nos termos da Cláusula 28.3,
resolver o presente Contrato com fundamento em algum dos motivos acima

especificados excepto se:

(a)

6)

tiver apresentado ao Concessionário Mineiro um pré-aviso com uma
antecedência de pelo menos 90 (noventa) Dias de Calendário, com a sua
intenção de resolver o Contrato, e fundamentando os motivos da sua
intenção; e

durante os 90 (noventa) dias do período de pré-aviso especificado na
Cláusula 28.3.1, o durante o período de prorrogação concedido, o
Concessionário Mineiro não conseguiu sanar o Incumprimento ou

remover os fundamentos para a resolução.

28.6 Prazo limite para submeter resolução a resolução de conflitos. No caso do

Concessionário Mineiro não concordar com:

(a)
6)

qualquer fundamento sobre Incumprimento ou qualquer Notificação de
resolução do presente Contrato, ou

qualquer fundamento para revogação ou qualquer notificação de
revogação de Licença de Prospecção e Pesquisa ou Concessão Mineira
detida pelo Concessionário Mineiro que cubra a totalidade ou parte da
Área do Contrato.

28.7 O Ministro pode permitir outras Pessoas do Concessionário Mineiro a

prosseguir. Em qualquer um dos eventos referidos nas Cláusulas 28.3 ou 28.4 e

se o Concessionário Mineiro for composto por mais do que uma pessoa, o

presente Contrato pode ser resolvido apenas relativamente à pessoa que está em

situação de Incumprimento, se o evento que originou a resolução apenas se aplica

a tal pessoa e desde que as outras pessoas que constituem o Concessionário
Mineiro demonstrem à Ministro a sua capacidade financeira e recursos técnicos
para executar o presente Contrato de forma adequada e apropriada.

28.8 Obrigações após resolução. Após resolução do presente Contrato, o
Concessionário Mineiro não terá quaisquer direitos ou obrigações relativamente à
Área do Contrato excepto (a) entrar na Área do Contrato para proceder à
remoção, destruição ou outra disposição de quaisquer bens de acordo com a Lei

Ps

66

de Minas e do presente Contrato, e (b) relativamente a qualquer responsabilidade
que tenha tido origem antes da resolução ou quaisquer outras obrigações
continuadas, quer em respeito ao Estado, a qualquer Terceiro ou de outra forma
decorrente dos termos do presente Contrato.

28.9 Efeitos da resolução contratual na Licença de Prospecção e Pesquisa e Concessão
Mineira. A resolução deste Contrato não deverá afectar os direitos e obrigações
do Concessionário Mineiro decorrentes de qualquer Licença de Prospecção e
Pesquisa ou Concessão Mineira detidas pelo Concessionário Mineiro na Área do
Contrato.

28.10 Contrato e Títulos Mineiros mantêm-se em vigor durante período de
arbitragem. Qualquer conflito sobre a existência de motivos para revogação da
Licença de Prospecção e Pesquisa ou da Concessão Mineira dentro da Área do
Contrato, podem ser submetidas a arbitragem vinculativa por qualquer das
Partes, nos termos da Cláusula 29. No caso de tal conflito, o presente Contrato e

quaisquer Licenças de Prospecção e Pesquisa ou Concessões Mineiras mantêm-se
em vigor até decisão final sobre o conflito por meio de arbitragem ou acordo
mútuo.

28.11 Renúncia. À qualquer momento durante o prazo do presente Contrato, após ter
efectuado as “Diligências Razoáveis”, tal como abaixo definido, nas suas
Operações de Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras e
Operações de Processamento no âmbito do presente Contrato, se na opinião do
Concessionário Mineiro, a continuação das Operações de Prospecção e Pesquisa,
Desenvolvimento, Operações Mineiras ou Operações de Processamento já não
são desejáveis, o Concessionário Mineiro pode, mediante Notificação ao
Governo, solicitar a sua saída.

Para efeitos do disposto na Cláusula 28.11, Diligências Razoáveis significa que o
Concessionário Mineiro:

(a) Relativamente a qualquer renúncia que ocorra antes da revogação ou
caducidade da Licença de Prospecção e Pesquisa do Concessionário
Mineiro que cubram a totalidade ou parte da Área do Contrato, cumpriu
o previsto na Cláusula 7.3.1 sobre as obrigações de despesas de
prospecção e pesquisa acumuladas e apresentou todos os relatórios
exigidos nos termos da Lei de Minas para a referida Licença de
Prospecção e Pesquisa;

(b) Para qualquer renúncia que ocorra antes da revogação ou caducidade da
totalidade das suas Concessões Mineiras dentro da Área do Contrato, se
existirem, tiver cumprido as suas obrigações nos termos da Lei Aplicável
para reabilitar e repor a Área da Concessão Mineira dentro da Área do
Contrato e apresentado todos os Relatórios necessários nos termos da
Lei de Minas para as referidas licenças;

(c) | Pagou todos os impostos, taxas e outras obrigações financeiras devidas
ao Estado por qualquer Licença de Prospecção e Pesquisa ou Concessão

67

Mineira detida ou anteriormente detida pelo Concessionário Mineiro na
Área do Contrato;

(d) -Cumpriu todas as obrigações a serem preenchidas por si no âmbito de
um Acordo de Desenvolvimento Local que explicitamente devem ser
preenchidas nos termos de tal acordo antes que o presente Contrato
possa ser resolvido; e

(e) Tenha satisfeito todas as suas outras obrigações financeiras, ambientais e
legais decorrentes do presente Contrato.

Após verificação pelo MIREM de que estes requisitos se encontram satisfeitos, a
qual deverá estar concluída no prazo de 60 (sessenta) Dias de Calendário após
recepção da Notificação, a renúncia do Concessionário Mineiro deve ser
aprovada pelo ministro. Este Contrato considera-se então resolvido e o
Concessionário Mineiro isento das suas obrigações aqui constantes.

CLÁUSULA 29 - RESOLUÇÃO DE DISPUTAS

9.1 Para efeitos da presente Cláusula existem duas Partes, o Governo e o
Concessionário Mineiro.
9.2 Os litígios serão resolvidos, se possível, por negociação entre as Partes. A

29.3 Suj

Notificação da existência de um litígio será efectuada por uma Parte à outra de
acordo com o disposto na Cláusula 33. Caso não seja alcançado acordo no prazo
de 30 (trinta) dias após a data em que uma Parte notifique a outra da existência de
um litígio, ou noutro prazo mais extenso que esteja expressamente previsto
noutras Cláusulas deste Contrato, qualquer Parte terá direito a ver esse litígio
dirimido por arbitragem ou por um Perito Independente conforme previsto nesta
Cláusula 29. A arbitragem e a determinação por Perito Independente, conforme
atrás referido, constituirão os únicos métodos de decisão de um litígio ao abrigo
deste Contrato.
ito às disposições desta Cláusula 29 e salvo para a questão submetida a um
Perito Independente conforme o disposto na Cláusula 29.5, as Partes submeterão
qualquer disputa emergente deste Contrato que não possa ser resolvida por via
negocial nos termos da Cláusula 29.2, a arbitragem nos termos a seguir descritos:
a) A disputa será submetida ao Centro Internacional para a Resolução de
Disputas sobre Investimentos (International Centre for Settlement of
Investment Disputes - ICSID ou “Centro”) para resolução arbitral de
acordo com a Convenção para a Resolução de Conflitos relativos a

Investimentos entre Estados e Nacionais de outros Estados (a
“Convenção”) de acordo com as regras de arbitragem da mesma em
vigor na Data Efectiva. É por este meio estipulado que a transacção a
que este Contrato se refere é um investimento. Às Partes concordam que
o Concessionário Mineiro será considerado como nacional das Maurícias
para os efeitos do ICSID;

Pa
b)

d)

68

O local da arbitragem será Genebra, Suíça, e a lei substantiva da
arbitragem será a lei moçambicana. A arbitragem será conduzida na
língua inglesa com tradução em simultâneo. Se por qualquer razão um
tribunal arbitral do ICSID não aprovar Genebra como lugar da
arbitragem, o local da arbitragem daquele caso será o Tribunal
Permanente de Arbitragem em Haia. Sem prejuízo da Cláusula 35, a
versão inglesa deste Contrato assinada pelas Partes será usada como a
tradução oficial na instância arbitral;

Se a disputa não for entre uma ou mais Partes nacionais de um Estado
Contratante, de um lado, e o Governo, por outro lado, ou se por
qualquer razão o ICSID recusar a registar um pedido de arbitragem ou
um tribunal arbitral constituído nos termos das Regras de Arbitragem do
ICSID determinar que a disputa não está dentro da jurisdição do ICSID,
a disputa será resolvida através da arbitragem nos termos das Regras de
Arbitragem da Comissão das Nações Unidas de Direito Comercial
Internacional - CNUDCI (United Nations Commission on International
Trade Law — UNCITRAL). No caso de as Regras de Arbitragem das
UNCITRAL forem aplicadas, a autoridade a apontar será o Tribunal
Permanente de Arbitragem em Haia;

Qualquer decisão de um árbitro ou árbitros será final e vinculará todas as
Partes;

O painel arbitral será composto por três (3) árbitros designados
conforme as Regras do ICSID, contudo, mediante acordo mútuo de
ambas as Partes, a arbitragem pode ser conduzida por um árbitro único
designado nos termos das Regras do ICSID. À menos que ambas as
Partes concordem que a disputa seja resolvida por um árbitro único, a
Parte demandante nomeará no pedido de arbitragem, e a Parte
respondente nomeará, por sua vez, dentro de 30 (trinta) dias do registo
do pedido, um árbitro de acordo com as Regras do ICSID. No prazo de
30 (trinta) dias da data em que ambos os árbitros tenham aceite a sua
nomeação, os árbitros assim designados concordarão num terceiro
árbitro que será o Presidente do tribunal arbitral. Se uma das Partes não
nomear um árbitro nos termos acima, ou se os árbitros nomeados pelas
Partes não concordem no terceiro árbitro dentro do prazo especificado
acima, então o ICSID nomeará conforme as Regras do ICSID. Se ambas
as Partes concordarem que a disputa seja resolvida por um árbitro único
este será nomeado por acordo entre as Partes sujeito a aceitação pelo
árbitro nomeado; contanto que se as Partes não cheguem a acordo para
a nomeação do árbitro único, no prazo de trinta (30) dias da data do
registo do pedido, então o ICSID designará o árbitro único de acordo
com as Regras de ICSID;
s9

£) Na medida do possível, as Partes deverão continuar a implementar os
termos deste Contrato, sem prejuízo do início dos procedimentos
arbitrais e da pendência de uma disputa;

g) Qualquer avaliação do valor económico pelo árbitro deve ser
necessariamente computada à data mais próxima possível à data do
evento que originou a arbitragem e deve ser tida em conta na
determinação de qualquer decisão;

h) As disposições desta Cláusula 29 continuarão em vigor após o termo
deste Contrato, e

à) | Nenhum Perito Independente ou árbitro do tribunal arbitral será da
mesma nacionalidade que qualquer das Partes.

29.4 Qualquer sentença ou decisão, incluindo uma sentença ou decisão interlocutória

proferida em processo de arbitragem conduzido nos termos desta Cláusula 29,
será vinculativa para as Partes, podendo o seu reconhecimento e execução ser
promovido em qualquer tribunal que tenha competência para o efeito. Cada Parte
renuncia por este meio, de forma irrevogável, a qualquer defesa fundada em
imunidade de soberania e renuncia a invocar imunidade:
a) Relativamente a processos para execução de qualquer das referidas
sentenças arbitrais ou decisões, incluindo, designadamente, imunidade
relativa a citações processuais e à jurisdição de qualquer tribunal; e
b) Relativamente a imunidade de execução de qualquer das referidas
sentenças arbitrais contra os bens de Moçambique detidos para fins

comerciais.

29.5 Quaisquer questões em litígio de natureza técnica que não digam respeito à

interpretação da lei ou aplicação deste Contrato e que devam ser submetidas a um
Perito Independente nos termos do disposto neste Contrato, ou qualquer outra
questão de natureza substancialmente equivalente às descritas nas tais Cláusulas
(ou qualquer outra questão que as Partes possam de outra forma acordar em
submeter ao Perito Independente), deverão ser referidos para determinação de
um Perito Independente, uma vez suscitadas por uma das Partes, através de
Notificação escrita para esse efeito nos termos da Cláusula 33. Essa Notificação
conterá uma exposição do litígio e todas as informações relevantes com ele
relacionadas. O Perito Independente será uma pessoa independente e imparcial
de reputação internacional com qualificações e experiência nomeado por acordo
mútuo das Partes. O Perito Independente designado actuará na qualidade de
perito e não na de árbitro ou mediador, sendo instruído no sentido de resolver o
litígio que lhe é submetido no prazo de 30 (trinta) dias após a sua nomeação mas
nunca num prazo superior a 60 (sessenta) dias após a sua nomeação. Após a
escolha do Perito Independente, a Parte que receber a referida Notificação de
submissão da questão apresentará a sua própria exposição contendo toda a
informação que considere relevante quanto à matéria em litígio. Qualquer

ass
29.6

297.

70

avaliação do valor económico pelo árbitro deve ser necessariamente computada à
data mais próxima possível à data do evento que originou a arbitragem e deve ser
tida em conta na determinação de qualquer decisão. A decisão do Perito
Independente será final e vinculativa, não sendo susceptível de qualquer recurso,
salvo em caso de fraude, corrupção ou manifesto incumprimento dos
procedimentos aplicáveis deste Contrato. Se as Partes não chegarem a acordo
quanto à nomeação do Perito Independente no prazo de 20 (vinte) dias após uma
das Partes ter recebido uma Notificação de submissão da questão nos termos
desta Cláusula, o Perito Independente será seleccionado pelo Centro de
Especialistas da Câmara de Comércio Internacional (ICC Centre for Expertise),
sendo a pessoa assim seleccionada posteriormente nomeada pelas Partes.

O Perito Independente decidirá qual o processo a adoptar na tomada de decisão,
incluindo se as Partes deverão apresentar requerimentos e alegações por escrito
ou oralmente, e as Partes deverão colaborar com o Perito Independente e
disponibilizar toda a documentação e informação que o Perito Independente
possa solicitar. Toda a correspondência, documentação e informação

disponibilizada por uma Parte ao Perito Independente deverá ser também
enviada à outra Parte e quaisquer requerimentos orais efectuados perante o Perito
Independente deverão ser realizados na presença de todas as Partes, e cada Parte
terá o direito de resposta. O Perito Independente poderá obter qualquer opinião
técnica ou profissional independente que considere necessária. A versão inglesa
deste Contrato assinada pelas Partes deverá ser utilizada como tradução oficial
em qualquer decisão tomada pelo Perito Independente. Os honorários e despesas
de um Perito Independente nomeado pelas Partes nos termos da Cláusula 29.5
serão suportados em partes iguais pelas Partes.

As Partes comprometem-se por este meio a não exercer qualquer direito de
intentar uma acção judicial nos termos de qualquer jurisdição ou lei, visando a
anulação de qualquer sentença arbitral, interlocutória ou final, que haja sido
proferida de acordo com esta Cláusula 29 excepto que nada nesta Cláusula 29.7
será lido ou interpretado como impondo qualquer limitação ou constrangimento
no direito de qualquer das Partes de solicitar a anulação de qualquer sentença
arbitral, interlocutória ou final (a) tomada por um tribunal arbitral do ICSID com
base nos fundamentos e de acordo com o procedimento previsto no artigo 52 da
Convenção ou (b) tomada pelo tribunal arbitral de acordo com as Regras de
Arbitragem da UNCITRAL com base nos fundamentos estabelecidos no artigo

52 da Convenção.

CLÁUSULA 30 - EXPROPRIAÇÃO

30.1

Proibição de Expropriação ou nacionalização das Operações Mineiras. Sujeito ao
disposto na Cláusula 30.2:

e
72

31.3 Efeitos de renúncia em outros termos e condições. Não se pode considerar que o

cumprimento de qualquer condição ou obrigação a ser cumprida no âmbito do
presente Contrato foi renunciado ou adiado excepto por instrumento por escrito
assinado pela Parte a quem se atribui tal renúncia ou adiamento. À renúncia por
qualquer das Partes de qualquer obrigação ou declaração de incumprimento dos
termos e condições do presente Contrato a serem cumpridas pela outra parte não
deverá ser interpretada como a renúncia a qualquer direitos, obrigação ou declaração
de incumprimento subsequente dos mesmos ou outros termos e condições a serem
cumpridos pela outra Parte.

321 Contrato é vinculativo. Os termos, compromissos e condições do presente

Contrato são vinculativos e para benefício das Partes e, sujeito ao aqui estabelecido,

seus respectivos sucessores e cessionários.

32.2 Proibição de parceria. Terceiros beneficiários. Nem o presente Contrato nem a

execução pelas Partes das suas obrigações constitui uma parceria entre as Partes.
Nenhuma das partes terá qualquer autoridade para vincular a outra, excepto se tal for
expressamente conferido e não estiver revogado à data da sua execução. O presente
Contrato deverá ser interpretado apenas em benefício das Partes e seus respectivos
sucessores e cessionários, e não deverá ser interpretado para criar direitos beneficiários
de Terceiros a qualquer outra pessoa ou a qualquer organização ou agência
governamental.

32.3 Execução e entrega de documentos e instrumentos pelas partes. A qualquer
momento, se e quando solicitado por uma Parte, a outra Parte deverá executar e
entregar ou provocar a execução e entregar todos os documentos e instrumentos, e
deverá praticar ou assegurar a prática de todas as acções que a Parte possa
razoavelmente considerar necessário ou desejável para dar efeito às disposições do

presente Contrato.

32.4 Custos. Cada Parte deverá assumir os seus próprios custos legais e despesas
relacionadas com a preparação e, excepto se de outra forma previsto, com a
implementação do presente Contrato.

32.5 Concessionário Mineiro assume responsabilidade por reclamações e indemniza
Governo. O Concessionário Mineiro manterá o Estado livre e a salvo de qualquer
reclamação e contas de todos os tipos, bem como demandas e acções decorrentes de
acidentes ou injúrias a pessoas e bens causadas pelas Operações Mineiras do
Concessionário Mineiro e indemnizará o Governo por quaisquer despesas ou custas
em que incorra em relação com qualquer defesa de tais reclamações, contas, demandas

e acções.
32.6 Efeito da ilegalidade. Se por qualquer motivo, qualquer disposição deste

Contrato for ou vir a tornar-se inválida, ilegal ou ineficaz, ou seja considerada por

Pa
to e e nNHNNHNaãaãRaNRO

a

(a) nenhuma das Operações Mineiras do Concessionário Mineiro na Área
do Contrato deverá ser nacionalizada ou expropriada pelo Estado;

(b) nenhuma Pessoa que detenha, total ou parcialmente, o capital social do
Concessionário Mineiro será compelida por lei a entregar o seu interesse
no capital social a qualquer outra pessoa.

30.2 Expropriação ou nacionalização deve ser por interesse nacional ou objectivos
públicos. O Estado não deverá realizar qualquer acto de Expropriação em relação às
Operações Mineiras na Área do Contrato, excepto se tal Expropriação for (1) realizada
por motivo de interesse nacional, (ii) (ii) realizada no âmbito da lei Aplicável ou no
âmbito de qualquer lei que preveja o pagamento de uma indemnização justa e

adequada nos termos do número seguinte, e (ii)realizada numa base não
discriminatória.

30.3 Indemnização no caso de Expropriação. Se o Estado expropriar ou nacionalizar

qualquer das Operações Mineiras do Concessionário Mineiro, o Estado acorda em
pagar prontamente ao Concessionário Mineiro uma indemnização efectiva e
equitativa, em moeda livremente convertível no exterior de Moçambique, baseada no
valor de mercado das Operações Mineiras, pelo seu valor global como Concessionário
Mineiro em funcionamento.

30.4 Montante da indemnização. O valor de mercado de uma Operação Mineira para
efeitos de indemnização no caso de expropriação ou nacionalização será o valor justo
de mercado da Operação Mineira imediatamente antes de qualquer anúncio ou
publicação da intenção do Estado de expropriar a Operação Mineira.

30.5 Resolução de conflitos sobre o valor de mercado. Se o Estado e o

Concessionário Mineiro não acordarem no valor de mercado das Operações
Mineiras expropriadas ou nacionalizadas, as Partes podem submeter tal
matéria à arbitragem nos termos do disposto na Cláusula 29.

CLÁUSULA 31 - LEI APLICÁVEL E FÓRUM

31.1 Lei Aplicável. O presente Contrato não poderá ser alterado ou modificado
excepto por acordo mútuo e por escrito das Partes.

31.2 Acordo completo. Os termos do presente Contrato constituem o acordo
completo entre as Partes e sobrepõe-se a todas as comunicações, representações,
contratos ou acordos anteriores, escritos ou verbais, entre as partes (ou suas
Associadas ou antecessores em interesses), relativamente à matéria do presente
Contrato.
73

qualquer tribunal com jurisdição competente ou qualquer autoridade competente
como inválida, ilegal ou ineficaz, todas as outras condições e disposições deverão
contudo manter-se em vigor e com plena eficácia, desde que as questões económicas,
à excepção de matérias fiscais, e a substância legal das transacções aqui contempladas
não seja afectado por qualquer maneira adversa à outra parte. Após tal determinação
de que qualquer termo ou pacto é inválido, ilegal ou incapaz de ser executado, as
partes deverão negociar em boa-fé para modificar este Contrato de forma a repor o
mais possível a sua intenção original de forma aceitável de forma a que as transacções
previstas neste Contrato sejam cumpridas na medida do possível. Na falta de acordo
entre o MIREM e o Concessionário Mineiro no prazo de sessenta (60) Dias de
Calendário após recepção pelo MIREM de Notificação escrita de tal decisão sobre o
Concessionário Mineiro (ou qualquer outro período que possa ser acordado entre as
partes), cada parte pode submeter a questão a arbitragem para resolução, nos termos

da Cláusula 29.

32.7 Cômputo de tempo. Os tempos referidos no presente Contrato são os tempos
de Maputo, Moçambique. Excepto se de outra forma estabelecido na Lei Aplicável ou
neste Contrato, o cômputo de qualquer período de tempo, o ano do acto, evento ou
incumprimento, ou o dia do acto, evento ou incumprimento, consoante o contexto, a
partir do qual o período de tempo iniciar a contagem deverá ser incluído. Um período
de tempo, excepto se de outra forma indicado, consiste em anos, anos civis ou dias de

calendário, consoante o contexto.

32.8 Conversão de moeda. Na medida em que seja necessário para efeitos do
presente Contrato adoptar uma taxa de câmbios para conversão de uma moeda
estrangeira para meticais ou vice-versa, as Partes deverão usar a taxa de câmbios diária
(média entre compra e venda) estabelecida pelo Banco de Moçambique.

Fórum. Sem prejuízo do disposto da Cláusula 29, o fórum aplicável para o presente
Contrato será Maputo, Moçambique.

CLÁUSULA 32 - DISPOSIÇÕES GERAIS

32.9 Acordo completo. Os termos do presente Contrato constituem o acordo
completo entre as Partes e sobrepõe-se a todas as comunicações, representações,
contratos ou acordos anteriores, escritos ou verbais, entre as Partes (ou suas
Associadas ou antecessores em interesses), relativamente à matéria do presente
Contrato.

32.10 Efeitos de renúncia em outros termos e condições. Não se pode considerar que
o cumprimento de qualquer condição ou obrigação a ser cumprida no âmbito do
presente Contrato foi renunciado ou adiado excepto por instrumento por escrito
assinado pela Parte a quem se atribui tal renúncia ou adiamento. A renúncia por
74

qualquer das Partes de qualquer obrigação ou declaração de incumprimento dos
termos e condições do presente Contrato a serem cumpridas pela outra Parte
não deverá ser interpretada como a renúncia a quaisquer direitos, obrigação ou
declaração de incumprimento subsequente dos mesmos ou outros termos e
condições a serem cumpridos pela outra Parte.

2.11 Contrato

vinculativo. Os termos, compromissos e condições do presente
Contrato são vinculativos e para benefício das Partes e, sujeito ao aqui

estabelecido, seus respectivos sucessores e cessionários.

32.12 Proibição de parceria. Terceiros beneficiários. Nem o presente Contrato nem a

execução pelas Partes das suas obrigações constitui uma parceria entre as Partes.
Nenhuma das Partes terá qualquer autoridade para vincular a outra, excepto se
tal for expressamente conferido e não estiver revogado à data da sua execução.
O presente Contrato deverá ser interpretado apenas em benefício das Partes e
seus respectivos sucessores e cessionários, e não deverá ser interpretado para
criar direitos beneficiários de Terceiros a qualquer outra pessoa ou a qualquer
organização ou agência governamental.

32.13 Execução e en e do tos e instrumentos pelas Partes. À qualquer
momento, se e quando solicitado por uma Parte, a outra Parte deverá executar e
entregar ou provocar a execução e entregar todos os documentos e
instrumentos, e deverá praticar ou assegurar a prática de todas as acções que a
Parte possa razoavelmente considerar necessário ou desejável para dar efeito às

disposições do presente Contrato.

32.14 Custos. Cada Parte deverá assumir os seus próprios custos legais e despesas
relacionadas com a preparação e, excepto se de outra forma previsto, com a
implementação do presente Contrato.

32.150 Concessionário Mineiro assume responsabilidade por reclamações e
indemniza o Governo. Na medida exigida pela Lei Aplicável, o Concessionário
Mineiro manterá o Estado livre e a salvo de qualquer reclamação, bem como
demandas e acções decorrentes de, acidentes ou injúrias a pessoas e bens
causadas pelas Operações Mineiras do Concessionário Mineiro e indemnizará o
Governo por quaisquer despesas ou custas razoáveis em que incorra em relação

com qualquer defesa de tais reclamações, demandas e acções.

32.16 Efeito da ilegalidade. Se por qualquer motivo qualquer disposição deste
Contrato for ou se venha a tornar inválida, ilegal ou ineficaz, ou seja considerada
por qualquer tribunal judicial ou arbitral com jurisdição competente ou qualquer
autoridade competente como inválida, ilegal ou ineficaz, todas as outras
condições e disposições deverão contudo manter-se em vigor e com plena
eficácia, desde que, as questões económicas, à excepção de matérias fiscais, e a
substância legal das transacções aqui contempladas não seja afectado por
qualquer maneira adversa à outra Parte. Após tal determinação de que qualquer

7 as
75

termo ou pacto é inválido, ilegal ou incapaz de ser executado, as Partes deverão
negociar em boa-fé para modificar este contrato de forma a repor o mais
possível a sua intenção original de forma aceitável de forma a que as transacções
previstas neste acordo sejam cumpridas na medida possível. Na falta de acordo
entre o MIREM e o Concessionário Mineiro no prazo de 60 (sessenta) Dias de
Calendário após recepção pelo MIREM de Notificação escrita do
Concessionário Mineiro (ou qualquer outro período que possa ser acordado
entre as Partes), cada Parte pode submeter a questão a arbitragem para

resolução, nos termos da Cláusula 29.

32.17 Cômputo de tempo. Os tempos referidos no presente Contrato são os tempos
de Maputo, Moçambique. Excepto se de outra forma estabelecido na Lei

Aplicável ou neste Contrato, o cômputo de qualquer período de tempo, o ano
do acto, evento ou incumprimento, ou o dia do acto, evento ou incumprimento,
consoante o contexto, a partir do qual o período de tempo iniciar a contagem
deverá ser incluído. Um período de tempo, excepto se de outra forma indicado,
consiste de anos, anos civis ou dias de calendário, consoante o contexto.

32.18Conversão de moeda. Na medida em que seja necessário para efeitos do
presente Contrato adoptar uma taxa de câmbios para conversão de uma moeda
estrangeira para meticais ou vice-versa, as Partes deverão usar a taxa de câmbios
diária (média entre compra e venda) estabelecida pelo Banco de Moçambique.

32.19 Alterações. O presente Contrato não poderá ser alterado ou modificado excepto
por acordo mútuo e por escrito das Partes.

CLÁUSULA 33 - NOTIFICAÇÕES

33.1 Forma das Notificações. Quaisquer notificações, declarações e outras
comunicações dadas ou feitas por uma das Partes à outra deverá, excepto se de
outra forma especificado, ser dada por escrito, em língua portuguesa, e entregue
em mão ou enviada para o domicílio da outra Parte no endereço indicado na
presente Cláusula, por correio, correio electrónico ou fax com todas as taxas
pagas, e no caso de correio electrónico ou fax deverá ser confirmada por carta
enviada por correio. Se a Parte efectivamente receber a Notificação, não será
considerada defesa o facto de que a Notificação não ter sido entregue ou recebida
na forma estabelecida nesta Cláusula.

33.2 Data da Notificação. Quaisquer notificações, declarações e comunicações
consideram-se entregues

(a) Se enviadas em mão — no dia útil da entregue em mão;
(b) Se enviadas por correio — no dia útil da confirmação da recepção;

V
” a

76

(c) Se enviadas por fac-simile — com a recepção pelo remetente de um
relatório de transmissão emitido pela máquina de envio a mostrar que o
número de fax relevante e o resultado da transmissão estão "OK", ou
resposta similar, desde que uma confirmação física seja recebida pelo
destinatário por correio no prazo de 14 (catorze) Dias de Calendário a
contar da data da transmissão;

(d) | Se enviadas por correio electrónico com a recepção pelo remetente de
um relatório de transmissão emitido pela máquina de envio a mostrar a
identificação do destinatário e respectiva confirmação da recepção da
mensagem, ou resposta similar, desde que uma confirmação física seja
recebida pelo destinatário por correio no prazo de 14 (catorze) Dias de
Calendário a contar da data da transmissão.

33.3 Domicílio para Notificações. As Notificações deverão ser enviadas a:

Se para o Governo ou ao Ministro dos Recursos Minerais
MINISTÉRIO DOS RECURSOS MINERAIS

Endereço: Av. Fernão de Magalhaes nº 34, 1º Andar - Maputo
Telefone Nº.

Fax Nº.

Caixa Postal 2904

Se para a Direcção Nacional de Minas
Director Nacional de Minas
Ministério dos Recursos Naturais
Endereço: Praça 25 de Junho Nº 380
Fax nº 21 36 0198.

Se para o Concessionário Mineiro

Sol Mineração Moçambique, SA.
Av.Vladimir Lenine, 174, 7º Direito - Torre À
Millennium Park- Maputo

Telefone Nº: + 25821322228

Fax Nº: +2582132238

email: delhioffice(A)sunflagsteel.com,gondwana(Mgondwana.co.mz

33.4 O Concessionário Mineiro deve manter o local de trabalho. O Concessionário
Mineiro deverá a todo o momento manter domicílio em Moçambique para

efeitos de recepção de Notificações.

33.5 Alteração do domicílio de Notificação. As Partes podem a qualquer momento

designar um domicílio substituto para os efeitos aqui estabelecidos por meio de
Notificação entregue à outra Parte de até 5 (cinco) Dias de Calendário antes da
data efectiva de tal substituição. A falta de tal Notificação não desculpa a Parte

a
7

das consequências da não recepção de qualquer documento, Notificação ou

comunicação.

341 O Governo e o Concessionário Mineiro acordam em cooperar na prevenção da
corrupção.

34.1.22 As Partes comprometem-se a adoptar acções disciplinares e medidas legais
céleres no que se refere às suas respectivas responsabilidades para impedir,
investigar e apresentar queixa contra qualquer pessoa objecto de corrupção ou
de qualquer outra conduta abusiva intencional, de acordo com a Lei Aplicável.

34.1.3 Nenhuma oferta, prenda, pagamento ou beneficio, que seriam ou poderiam
ser interpretados como constituindo uma prática ilegal ou corrupta, deve ser
aceite, directa ou indirectamente, como estímulo ou recompensa pela celebração
deste Contrato ou para fazer qualquer acção ou tomar qualquer decisão em
relação a este Contrato.

341.4 O acima disposto aplicar-se-á igualmente ao Concessionário Mineiro, suas
Associadas, Operadores Mineiros e Subcontratados quando tal oferta, prenda,
pagamento ou benefício violar:
1. a Lei Aplicável; ou
2. as leis do país de constituição do Concessionário Mineiro ou da empresa-
mãe do Concessionário Mineiro (ou do local principal onde exerce a sua
actividade).
Adicionalmente, as partes acordam que as leis do país de constituição do
Concessionário Mineiro ou da empresa-mãe do Concessionário Mineiro (ou do
local principal onde exerce a sua actividade), relativamente à corrupção, poderão

ser aplicáveis, quando punam as práticas corruptas, de forma mais grave.

CLÁUSULA 35- LÍNGUA

35.1 Língua dos Relatórios, Notificações e documentos. Todos os Relatórios,
Notificações e outros documentos necessários ou que venham a ser necessários
por este Contrato deverão ser apresentados na língua portuguesa.

35.2 Prevalência da língua portuguesa. O presente contrato foi redigido nas línguas

portuguesa e inglesa, tendo sido elaborados 3 (três) exemplares originais de cada
texto para assinatura pelo Governo e pelo Concessionário Mineiro. Um
exemplar original assinado de cada texto será conservado pelas Partes. Tanto o
texto português como o inglês são vinculativos. No entanto, o texto em
português prevalecererá em caso de conflito.

Pas:
tao ee NR.

78

EM FÉ DO QUE do que as Partes estabeleceram, celebraram o presente Contrato
através dos seus representantes autorizados no dia e ano abaixo detalhado.

Assinado em Maputo, aos 07 de Agosto de 2014.

Esperança Laurinda Francisco Nhiuane Bias
Dex y
inistra dos Recursos Minerais
Assinado em representação do Concessionário Mineiro

Suhrit Ravibhus, dwaj

ctor Geral da Empresa
